UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No. 002-58043 Pre-Effective Amendment No. o Post-Effective Amendment No. 58 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-02716 Amendment No. 83 þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Robert W. Horner, III, Vice President Corporate Governance and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2012 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon May 1, 2012 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Deferred Variable Annuity Contract SOLOIST® NATIONWIDE LIFE INSURANCE COMPANY Individual Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account The date of this prospectus is May 1, 2012 This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisors, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2012 ), which contains additional information about the contracts and the Variable Account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 25. T o obtain free copies of the Statement of Additional Information, or to make any other service or transaction requests, please contact the Service Center by one of the methods described in the “Contacting the Service Center” provision. Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a website (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the Federal Deposit Insurance Corporation or any other federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Variable annuity contracts involve investment risk and may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The Sub-Accounts available under this contract invest in the underlying mutual funds of the portfolio companies listed below. · Aberdeen · American Century · American Century Variable Portfolios, Inc. · Delaware · Dreyfus · Federated · Fidelity · Fidelity Variable Insurance Products Fund · Franklin Mutual Series Fund, Inc. · Franklin Templeton Variable Insurance Products Trust · Invesco · Janus · Lazard · MFS® · Nationwide · Nationwide Variable Insurance Trust · Neuberger Berman · Oppenheimer · Oppenheimer Variable Account Funds · Templeton · Virtus · Wells Fargo Advantage Funds For a complete list of the available Sub-Accounts, please refer to "Appendix A: Underlying Mutual Funds."For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund. Purchase payments not invested in the underlying mutual funds of the Nationwide Variable Account may be allocated to the Fixed Account. 1 Glossary of Special Terms Accumulation Unit- An accounting unit of measure used to calculate the Contract Value allocated to the Variable Account before the Annuitization Date. Annuitant- The person upon whose continuation of life benefit payments involving life contingencies depends. Annuitization Date- The date on which annuity payments begin. Annuity Commencement Date- The date on which annuity payments are scheduled to begin.This date may be changed by the Contract Owner with Nationwide’s consent. Annuity Unit- An accounting unit of measure used to calculate variable annuity payments. Contract Owner- The person(s) who owns all rights under the contract.All references in this prospectus to "you" shall mean the Contract Owner. Contract Value- The total of all Accumulation Units in a contract, any amount held in the Fixed Account and any amounts transferred as a loan to the collateral Fixed Account. Contract Year- Each year the contract is in force beginning with the date the contract is issued. Daily Net Assets- A figure that is calculated at the end of each Valuation Date and represents the sum of all the Contract Owners’ interests in the variable Sub-Accounts after the deduction of contract and underlying mutual fund expenses. ERISA- The Employee Retirement Income Security Act of 1974, as amended. Fixed Account- An investment option that is funded by Nationwide’s General Account.Amounts allocated to the Fixed Account will receive periodic interest, subject to a guaranteed minimum crediting rate. General Account- All assets of Nationwide other than those of the Variable Account or in other separate accounts that have been or may be established by Nationwide. Individual Retirement Account- An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity- An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs or Simple IRAs. Nationwide- Nationwide Life Insurance Company.All references in this prospectus to "we" or "us" shall mean Nationwide. Net Asset Value- The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract- A contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, or Simple IRA. Qualified Plans- Retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Roth IRA- An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC- Securities and Exchange Commission. Service Center- The department of Nationwide responsible for receiving all service and transaction requests relating to the contract.For service and transaction requests submitted other than by telephone (including fax requests), the Service Center is Nationwide's mail and document processing facility.For service and transaction requests communicated by telephone, the Service Center is Nationwide's operations processing facility.Information on how to contact the Service Center is in the "Contacting the Service Center" provision. Simple IRA- An Individual Retirement Account as defined by Section 408(a) or an Individual Retirement Annuity as defined by Section 408(b) of the Internal Revenue Code to which the only contributions that can be made are contributions under a Simple Plan and rollovers or transfers from another Simple IRA. Simple Plan- The Savings Incentive Match Plan for Employees of Small Employers.This plan is a written arrangement established under Section 408(p) of the Internal Revenue Code which provides a simplified tax-favored retirement plan for Small Employers.In a Simple Plan, each employee may choose whether to have the Small Employer make payments as contributions under the Simple Plan or to receive these payments directly in cash.A Small Employer that chooses to establish a Simple Plan must make either matching contributions or non-elective contributions.All contributions under a Simple Plan are made to Simple IRAs. Small Employer- An employer that had no more than 100 employees who earned $5,000 or more in compensation during the preceding calendar year. Sub-Accounts- Divisions of the Variable Account, each of which invests in a single underlying mutual fund. Tax Sheltered Annuity- An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code. Two-Year Period- The Two-Year Period begins on the first day in which contributions made by a Small Employer are deposited into the individual employee’s Simple IRA. Valuation Date- Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current Net Asset Value of Accumulation Units or Annuity Units might be materially affected.Values of the Variable Account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 pmEST, but may close earlier on certain days and as conditions warrant. 2 Valuation Period- The period of time commencing at the close of a Valuation Date and ending at the close of the New York Stock Exchange for the next succeeding Valuation Date. Variable Account- Nationwide Variable Account, a separate account of Nationwide that contains Variable Account allocations.The Variable Account is divided into Sub-Accounts, each of which invests in shares of a separate underlying mutual fund. 3 Table of Contents Page Glossary of Special Terms 3 Contract Expenses 7 Underlying Mutual Fund Annual Expenses 8 Example 8 Synopsis of the Contracts 9 Charges and Expenses Annuity Payments Taxation Right to Examine and Cancel Condensed Financial Information 10 Financial Statements 10 Nationwide Life Insurance Company 10 Nationwide Investment Services Corporation 10 Investing in the Contract 10 The Variable Account and Underlying Mutual Funds The Fixed Account Contacting the Service Center 12 The Contract in General 12 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Contract Modification Charges and Deductions 14 Mortality and Expense Risk Charge Administration Charge Contingent Deferred Sales Charge ("CDSC") Waiver of CDSC Contract Maintenance Charge Premium Taxes Short-Term Trading Fees Contract Ownership 16 Annuitant Beneficiary and Contingent Beneficiary Operation of the Contract 16 Pricing Allocation of Purchase Payments Determining the Contract Value Transfer Requests Transfer Restrictions Transfers Prior to Annuitization Transfers After Annuitization Right to Examine and Cancel 20 Surrender (Redemption) Prior to Annuitization 20 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrenders Under a Qualified Plan Contract Owner Services 21 Asset Rebalancing Dollar Cost Averaging Systematic Withdrawals Annuity Commencement Date 22 4 Table of Contents (continued) Page Annuitizing the Contract 22 Annuitization Date Annuitization Fixed Payment Annuity Variable Payment Annuity Frequency and Amount of Annuity Payments Annuity Payment Options Death Benefits 24 Death of Annuitant Death Benefit Payment Statements and Reports 24 Legal Proceedings 25 Table of Contents of Statement of Additional Information 28 Appendix A: Underlying Mutual Funds 29 Appendix B: Condensed Financial Information 35 Appendix C: Contract Types and Tax Information 49 5 Contract Expenses The following tables describe the fees and expenses that a Contract Owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a Contract Owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered) Maximum CDSC for contracts issued on or after January 1, 1993 7%1 Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 CDSC Percentage 7% 6% 5% 4% 3% 2% 1% 0% Some state jurisdictions require a lower CDSC schedule.Please refer to your contract for state specific information. Maximum CDSC for contracts issued prior to January 1, 1993 5%2 Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 Maximum Short-Term Trading Fee (as a percentage of transaction amount) 1% The next table describes the fees and expenses that a Contract Owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Maximum Annual Contract Maintenance Charge Variable Account Annual Expenses (assessed as an annualized rate of total Variable Account charges as a percentage of the Daily Net Assets)5 Variable Account Annual Expenses for contracts issued on or after January 1, 1993 Mortality and Expense Risk Charge 1.25% Administration Charge 0.05% Total Variable Account Annual Expenses 1.30% Variable Account Annual Expenses for contracts issued prior to January 1, 1993 Mortality and Expense Risk Charge 1.30% 1 Starting with the second year after a purchase payment has been made, 10% of that purchase payment may be withdrawn without a CDSC.The CDSC is waived: (1)for first year withdrawals of up to 10% of purchase payments for Individual Retirement Account rollover contracts; or (2)for any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This free withdrawal privilege is non-cumulative.Free amounts not taken during any given Contract Year cannot be taken as free amounts in a subsequent Contract Year.The Internal Revenue Code may impose restrictions on surrenders from contracts issued to fund Qualified Plans. As required by federal law, no CDSC will be assessed to contracts issued under a Simple Plan.References throughout this prospectus to CDSC do not apply to contracts issued under Simple Plans. 2 After the first year from the date of any purchase payment, the Contract Owner may withdraw 5% of that purchase payment without a CDSC. 3 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities.The amount assessed to the contract will equal the amount assessed by the state or government entity. 4 The Contract Maintenance Charge is deducted annually from all contracts on each contract anniversary and upon a full surrender of the contract. 5 These charges apply only to Sub-Account allocations.They do not apply to allocations made to the Fixed Account.They are charged on a daily basis at the annualized rate noted above. 6 Underlying Mutual Fund Annual Expenses The next table provides the minimum and maximum total operating expenses, as of December 31, 2010, charged by the underlying mutual funds that you may pay periodically during the life of the contract.The table does not reflect Short-Term Trading Fees.More detail concerning each underlying mutual fund’s fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of underlying mutual fund assets) 0.51% 1. 65 % The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. Example This Example is intended to help Contract Owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include Contract Owner transaction expenses, contract fees, Variable Account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the 7 year CDSC schedule; · a $30 Contract Maintenance Charge expressed as a percentage of the average account size; and · the total Variable Account charges associated with the contract (1.30%). If you surrender your contract at the end of the applicable time period If you annuitize your contract at the end of the applicable time period If you do not surrender your contract 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1. 65 %) $ 941 $1, 440 $1, 961 $3, 667 * $1, 040 $1, 761 $3, 667 $ 341 $1, 040 $1, 761 $3, 667 Minimum Total Underlying Mutual Fund Operating Expenses (0.51%) $1, 083 $1, 371 * *The contracts sold under this prospectus do not permit annuitization during the first two Contract Years 7 Synopsis of the Contracts The contracts described in this prospectus are deferred variable annuity contracts.Contracts issued prior to January 1, 1993 were issued to the trustees of Qualified Plans as Qualified Contracts.Currently (and at all times after January 1, 1993), the contracts are issued to custodians of Individual Retirement Accounts for the benefit of Individual Retirement Account holders. Contracts issued after January 1, 1993 do not qualify for tax-deferral under federal tax rules governing non-qualified annuities or Individual Retirement Annuities.Such contracts are, however, issued to custodians of Individual Retirement Accounts for the benefit of Individual Retirement Account holders.Such account holders will be the Annuitant under these contracts.Annuity payments under the contracts are deferred until a selected later date. For more detailed information with regard to the differences in contract types, please see "Appendix C: Contract Types and Tax Information" later in the prospectus. Prospective purchasers may apply to purchase a contract through broker dealers that have entered into a selling agreement with Nationwide Investment Services Corporation. Surrenders Contract owners may generally surrender some or all of their Contract Value at any time prior to annuitization by notifying the Service Center in writing.See the "Surrender (Redemption) Prior to Annuitization" section later in this prospectus.After the Annuitization Date, surrenders are not permitted.See the "Surrender (Redemption) After Annuitization" section later in this prospectus. Charges and Expenses Underlying Mutual Fund Annual Expenses The underlying mutual funds charge fees and expenses that are deducted from underlying mutual fund assets.These fees and expenses are in addition to the fees and expenses assessed by the contract.The prospectus for each underlying mutual fund provides information regarding the fees and expenses applicable to the fund. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account.Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Contract Owners may generally surrender some or all of their Contract Value at any time prior to annuitization by notifying For contracts issued on or after January 1, 1993, Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 1.25% of the Daily Net Assets of the Variable Account.For contracts issued prior to January 1, 1993, the Mortality and Expense Risk Charge is equal to an annualized rate of 1.30% of the Daily Net Assets of the Variable Account.Nationwide assesses this charge to offset expenses incurred in the day to day business of issuing, distributing and maintaining variable annuity contracts. For contracts issued on or after January 1, 1993, Nationwide deducts an Administration Charge equal to an annualized rate of 0.05% of the Daily Net Assets of the Variable Account. Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, if any part of the Contract Value is surrendered, Nationwide will, with certain exceptions, deduct a CDSC not to exceed 7% of purchase payments surrendered.For contracts issued before January 1, 1993, Nationwide will deduct a CDSC not to exceed 5% of purchase payments surrendered. On each contract anniversary, Nationwide will deduct a Contract Maintenance Charge of $30 from the Contract Value. Nationwide reserves the right to refuse any purchase payment that would result in the cumulative total for all contracts issued by Nationwide on the life of any one Annuitant or owned by any one Contract Owner to exceed $1,000,000.Its decision as to whether or not to accept a purchase payment in excess of that amount will be based on one or more factors, including, but not limited to: age, spouse age (if applicable), Annuitant age, state of issue, total purchase payments, optional benefits elected, current market conditions, and current hedging costs.All such decisions will be based on internally established actuarial guidelines and will be applied in a non-discriminatory manner.In the event that we do not accept a purchase payment under these guidelines, we will immediately return the purchase payment in its entirety in the same manner as it was received.If we accept the purchase payment, it will be applied to the contract immediately and will receive the next calculated Accumulation Unit value.Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide. Annuity Payments Annuity payments begin on the Annuitization Date and will be based on the annuity payment option chosen prior to annuitization.Nationwide will send annuity payments no later than 7 days after each annuity payment date. Taxation How a contract is taxed depends on the type of contract issued and the purpose for which the contract is purchased. Nationwide will charge against the contract any premium taxes levied by any governmental authority.Premium tax rates currently range from 0% to 5% (see "Federal Tax Considerations" in "Appendix C: Contract Types and Tax Information" and "Premium Taxes"). Right to Examine and Cancel Under state insurance laws, Contract Owners have the right, during a limited period of time, to examine their contract and decide if they want to keep it or cancel it.This right is referred to as a "free look" right.The length of this time period depends on state law and may vary depending on 8 whether your purchase is replacing another annuity contract you own. If the Contract Owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the Contract Value or the amount of purchase payment(s) applied during the free look period, less any withdrawals from the contract, and applicable federal and state income tax withholding.Otherwise, Nationwide will return the Contract Value, less any withdrawals from the contract, and applicable federal and state income tax withholding.See "Right to Examine and Cancel" later in this prospectus for more information. Condensed Financial Information The value of an Accumulation Unit is determined on the basis of changes in the per share value of the underlying mutual funds and Variable Account charges (for more information on the calculation of Accumulation Unit values, see "Determining Variable Account Value – Valuing an Accumulation Unit").Please refer to "Appendix B: Condensed Financial Information" for information regarding Accumulation Units. Financial Statements Financial statements for the Variable Account and consolidated financial statements for Nationwide are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained without charge by contacting the Service Center . Nationwide Life Insurance Company Nationwide, the depositor, is a stock life insurance company organized under Ohio law in March, 1929 with its home office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Nationwide Investment Services Corporation The contracts are distributed by the general distributor, Nationwide Investment Services Corporation ("NISC"), One Nationwide Plaza, Columbus, Ohio 43215.NISC is a wholly owned subsidiary of Nationwide. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account is a Variable Account that invests in the underlying mutual funds listed in "Appendix A: Underlying Mutual Funds."Nationwide established the Variable Account on March 3, 1976, pursuant to Ohio law.Although the Variable Account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the Variable Account. Income, gains, and losses credited to, or charged against, the Variable Account reflect the Variable Account’s own investment experience and not the investment experience of Nationwide’s other assets.The Variable Account’s assets are held separately from Nationwide’s assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to Contract Owners under the contracts. The Variable Account is divided into Sub-Accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each Sub-Account to buy shares of the underlying mutual funds based on Contract Owner instructions.The Sub-Account contains shares attributable to Accumulation Units under Individual Retirement Accounts, Roth IRAs, SEP IRAs, Simple IRAs and Qualified Plans. Contract Owners receive underlying mutual fund prospectuses when they make their initial Sub-Account allocations and any time they change those allocations. Contract Owners can obtain prospectuses for underlying funds at any other time by contacting the Service Center .Contract owners should read these prospectuses carefully before investing. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract Owners will receive notice of any such changes that affect their contract. Voting Rights Contract Owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote Contract Owner shares at special shareholder meetings based on Contract Owner instructions.However, if the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract Owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders’ vote as soon as possible before the shareholder meeting.Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received.What this means to you is that when only a small number of Contract Owners vote, each vote has a greater impact on, and may control the outcome. The number of shares which a Contract Owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the Net Asset Value of that underlying mutual fund.Nationwide will designate a 9 date for this determination not more than 90 days before the shareholder meeting. Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the Variable Account and one or more of the other separate accounts in which these underlying mutual funds participate. Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the Contract Owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect Contract Owners and variable annuity payees, including withdrawal of the Variable Account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: 1) shares of a current underlying mutual fund are no longer available for investment; or 2) further investment in an underlying mutual fund is inappropriate. No substitution, elimination, or combination of shares may take place without the prior approval of the SEC.All affected Contract Owners will be notified in the event there is a substitution, elimination or combination of shares. Deregistration of the Separate Account Nationwide may deregister Nationwide Variable Account under the 1940 Act in the event the separate account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account, or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All Contract Owners will be notified in the event Nationwide deregisters Nationwide Variable Account. The Fixed Account The Fixed Account is an investment option that is funded by assets of Nationwide’s General Account.The General Account contains all of Nationwide’s assets other than those in this and other Nationwide separate accounts and is used to support Nationwide’s annuity and insurance obligations.The General Account is not subject to the same laws as the Variable Account and the SEC has not reviewed material in this prospectus relating to the Fixed Account. Purchase payments will be allocated to the Fixed Account by election of the Contract Owner.Nationwide reserves the right to limit or refuse purchase payments allocated to the Fixed Account at its sole discretion.Nationwide reserves the right to refuse transfers into the Fixed Account if the Fixed Account value is (or would be after the transfer) equal to or greater than 25% of the Contract Value at the time the transfer is requested.Generally, Nationwide will invoke this right when interest rates are low by historical standards. The investment income earned by the Fixed Account will be allocated to the contracts at varying guaranteed interest rate(s) depending on the following categories of Fixed Account allocations: · New Money Rate – The rate credited on the Fixed Account allocation when the contract is purchased or when subsequent purchase payments are made.Subsequent purchase payments may receive different New Money Rates than the rate when the contract was issued, since the New Money Rate is subject to change based on market conditions. · Variable Account to Fixed Rate – Allocations transferred from any of the underlying investment options in the Variable Account to the Fixed Account may receive a different rate.The rate may be lower than the New Money Rate.There may be limits on the amount and frequency of movements from the Variable Account to the Fixed Account. · Renewal Rate – The rate available for maturing Fixed Account allocations which are entering a new guarantee period.The Contract Owner will be notified of this rate in a letter issued with the quarterly statements when any of the money in the Contract Owner’s Fixed Account matures.At that time, the Contract Owner will have an opportunity to leave the money in the Fixed Account and receive the Renewal Rate or the Contract Owner can move the money to any of the other underlying mutual fund options. · Dollar Cost Averaging Rate – From time to time, Nationwide may offer a more favorable rate for an initial purchase payment into a new contract when used in conjunction with a Dollar Cost Averaging program. All of these rates are subject to change on a daily basis; however, once applied to the Fixed Account, the interest rates are guaranteed until the end of the calendar quarter during the 12 month anniversary in which the Fixed Account allocation occurs. Credited interest rates are annualized rates – the effective yield of interest over a one-year period.Interest is credited to each contract on a daily basis.As a result, the credited interest rate is compounded daily to achieve the stated effective yield. The guaranteed rate for any purchase payment will be effective for not less than twelve months.Nationwide guarantees that this rate will not be less than the minimum interest rate required by applicable state law per year. Any interest in excess of the minimum interest rate required by applicable state law will be credited to Fixed Account allocations at Nationwide’s sole discretion.The Contract Owner assumes the risk that interest credited to Fixed Account 10 allocations may not exceed the minimum interest rate required by applicable state law for any given year. Nationwide guarantees that the Fixed Account Contract Value will not be less than the amount of the purchase payments allocated to the Fixed Account, plus interest credited as described above, less any applicable charges including CDSC. Contacting the Service Center All inquiries, paperwork, information requests, service requests, and transaction requests should be made to the Service Center: · by telephone at 1-800-848-6331 (TDD 1-800-238-3035) · by mail to P.O. Box 182021, Columbus, Ohio 43218-2021 · by fax at 1-888-634-4472 · by Internet at www.nationwide.com. Nationwide reserves the right to restrict or remove the ability to submit service requests via Internet, phone, or fax upon written notice. Not all methods of communication are available for all types of requests.To determine which methods are permitted for a particular request, refer to the specific transaction provision in this prospectus, or call the Service Center.Requests submitted by means other than described in this prospectus could be returned or delayed. Service and transaction requests will generally be processed on the Valuation Date they are received at the Service Center as long as the request is in good order.Good order generally means that all necessary information to process the request is complete and in a form acceptable to Nationwide.If a request is not in good order, Nationwide will take reasonable actions to obtain the information necessary to process the request.Requests that are not in good order may be delayed or returned.Nationwide reserves the right to process any purchase payment or withdrawal request sent to a location other than the Service Center on the Valuation Date it is received at the Service Center. Nationwide may be required to provide information about your contract to government regulators.If mandated under applicable law, Nationwide may be required to reject a purchase payment and to refuse to process transaction requests for transfers, withdrawals, loans, and/or death benefits until instructed otherwise by the appropriate regulator. Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may record telephone requests.Telephone and computer systems may not always be available.Any telephone system or computer, whether yours or Nationwide's, can experience outages or slowdowns for a variety of reasons.The outages or slowdowns could prevent or delay processing.Although Nationwide has taken precautions to support heavy use, it is still possible to incur an outage or delay.To avoid technical difficulties, submit transaction requests by mail. The Contract in General Due to state law variations, the options and benefits described in this prospectus may vary or may not be available depending on the state in which the contract is issued.Possible state law variations include, but are not limited to, minimum initial and subsequent purchase payment amounts, free look rights, annuity payment options, ownership and interests in the contract, death benefit calculations, and CDSC-free withdrawal privileges.This prospectus describes all the material features of the contract. To review a copy of the contract and any endorsements, please contact the Service Center. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that Contract Owners and prospective Contract Owners understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later Contract Years as they are in early Contract Years.The various contract and optional benefit charges are assessed in order to compensate Nationwide for administrative services, distribution and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional and Sales Expenses Nationwide pays commissions to the firms that sell the contracts.The maximum gross commission that Nationwide will pay on the sale of the contracts is 5.25% of purchase payments.Note that the individual registered representatives typically receive only a portion of this amount; the remainder is retained by the firm.Nationwide may also, instead of a premium-based commission, pay an asset-based commission (sometimes referred to as "trails" or "residuals"), or a combination of the two. In addition to or partially in lieu of commission, Nationwide may also pay the selling firms a marketing allowance, which is based on the firm’s ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities that may contribute to the promotion and marketing of Nationwide's products.For more information on the exact compensation arrangement associated with this contract, please consult your registered representative. 11 Underlying Mutual Fund Payments Nationwide’s Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The Variable Account aggregates Contract Owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The Variable Account (and not the Contract Owners) is the underlying mutual fund shareholder.When the Variable Account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing Contract Owners with Sub-Account options that correspond to the underlying mutual funds. An investment advisor or subadvisor of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the advisor or subadvisor (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the "payments").The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s advisor or subadvisor (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide’s affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust and/or Nationwide Mutual Funds) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives For the year ended December 31, 2011 , the underlying mutual fund payments Nationwide and its affiliates received from the underlying mutual funds did not exceed 0.60 % (as a percentage of the average Daily Net Assets invested in the underlying mutual funds) offered through this contract or other variable contracts that Nationwide and its affiliates issue.Payments from investment advisors or subadvisors to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund’s advisor or subadvisor is one of our affiliates or whether the underlying mutual fund, its advisor, its subadvisor(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the contract in relation to its features and benefits when making your decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on and may lower your investment performance. 12 Profitability Nationwide does consider profitability when determining the charges in the contract.In early Contract Years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later Contract Years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Contract Modification Nationwide may modify the annuity contracts, but no modification will affect the amount or term of any annuity contract unless a modification is required to conform the annuity contract to applicable federal or state law.No modification will affect the method by which the Contract Values are determined. Charges and Deductions Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge from the Variable Account. This amount is computed on a daily basis and is equal to an annualized rate of 1.25% (1.30% for contracts issued prior to January 1, 1993) of the Daily Net Assets of the Variable Account. The mortality risk component is equal to an annualized rate of 0.80% of the Daily Net Assets of the Variable Account and compensates Nationwide for guaranteeing the annuity purchase rates of the contracts.This guarantee ensures that the annuity purchase rates will not change regardless of the death rates of annuity payees or the general population. The expense risk component is equal to an annualized rate of 0.45% (0.50% for contracts issued prior to January 1, 1993) of the Daily Net Assets of the Variable Account and compensates Nationwide for guaranteeing that that charges will not increase regardless of actual expenses. Nationwide expects to generate profit from this charge.If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, the loss is borne by Nationwide. Administration Charge For contracts issued on or after January 1, 1993, Nationwide deducts an Administration Charge from the Variable Account.This charge is computed on a daily basis and is equal to an annualized rate of 0.05% of the Daily Net Assets of the Variable Account.The Administration Charge reimburses Nationwide for administrative expenses.Nationwide will monitor this charge to ensure that it does not exceed actual administration expenses. Contingent Deferred Sales Charge ("CDSC") No sales charge deduction is made from the purchase payments when amounts are deposited into the contract.However, if any part of the contract is surrendered, Nationwide will, with certain exceptions, deduct a CDSC.The CDSC will not exceed 7% of purchase payments surrendered (5% of purchase payments surrendered for contracts issued prior to January 1, 1993). The CDSC, when it is applicable, is used to cover sales expenses, including commissions, production of sales literature and other promotional expenses.Any shortfall will be made up from the General Account of Nationwide, which may indirectly include portions of the Mortality and Expense Risk Charge since Nationwide expects to generate a profit from this charge. Withdrawals may be restricted for contracts issued pursuant to a Qualified Plan.No CDSC is deducted on transfers between the Fixed Account and the Variable Account.The Contract Owner may be subject to a tax penalty if withdrawals are taken prior to age 59½. For purposes of the CDSC, surrenders under a contract come first from the purchase payments which have been on deposit under the contract for the longest time period.(For tax purposes, a surrender is usually treated as a withdrawal of earnings first.) For contracts issued on or after January 1, 1993, CDSC is calculated by multiplying the applicable CDSC percentage (noted below) by the amount of the purchase payment surrendered. Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 6% 2 5% 3 4% 4 3% 5 2% 6 1% 7 0% Starting with the second year after a purchase payment has been made under the contract, 10% of that purchase payment may be withdrawn each year without imposition of the CDSC.This free withdrawal privilege is non-cumulative and will not exceed 10% of the purchase payment in any year. The CDSC is waived: a) for first year withdrawals of up to 10% of purchase payments for Individual Retirement Account rollover contracts; or b) for any amount withdrawn from this contract in order to meet minimum distribution requirements for this contract under the Internal Revenue Code. For contracts issued before January 1, 1993, Nationwide may deduct a CDSC equal to 5% of the lesser of the total of all purchase payments made within 8 years of the date of the surrender request, or the amount surrendered.In no event will any CDSC be charged against any amounts held under the contract for at least 8 years.Certain partial surrenders may be requested for which no CDSC will be assessed.For any purchase payments made, the Contract Owner (or Annuitant, if applicable) may, after the first year from the date of each purchase payment, withdraw without a CDSC, up to 5% of 13 that purchase payment for each year that the purchase payment has remained on deposit (less the amount of such purchase payment previously surrendered free of charge). Waiver of CDSC For contracts sold to Qualified Plans established on or after January 1, 1993, as described in Section 401 of the Internal Revenue Code, SEP IRAs sold on or after January 1, 1993, and Roth IRAs, Nationwide will waive the CDSC when: 1) the plan participant experiences a case of hardship (as defined for purposes of Internal Revenue Code Section 401(k)); 2) the plan participant becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)); 3) the plan participant attains age 59 ½ and has participated in the contract for at least 5 years, as determinedfrom the contract anniversary date; 4) the plan participant has participated in the contract for at least 15 years as determined from the contract anniversary date; 5) the plan participant dies; or 6) the plan participant annuitizes after 2 years in the contract. For Individual Retirement Accounts, Nationwide will waive the CDSC when: 1) the designated Annuitant dies; or 2) the Contract Owner annuitizes after 2 years in the contract. In no event will elimination of the CDSC be permitted where such elimination would be unfairly discriminatory to any person, or where it is prohibited by law. Contract Maintenance Charge Each year on the contract anniversary (and on the date of surrender upon full surrender of the contact), Nationwide deducts a Contract Maintenance Charge of $30 from the Contract Value.This charge reimburses Nationwide for administrative expenses relating to the issuance and maintenance of the contract.For contracts issued to Qualified Plans described in Section 401 of the Internal Revenue Code, established on or after January 1, 1993 and SEP IRAs established between January 1, 1993 and August 1, 1994, the Contract Maintenance Charge varies from $0 to $30 depending on certain underwriting considerations.Such underwriting considerations include the size of the group, the average participant account balance transferred to Nationwide, if any, and administrative savings.For contracts issued to Qualified Plans described in Section 401 of the Internal Revenue Code and SEP IRAs established on or after August 1, 1994, the Contract Maintenance Charge varies from $0 to $12.Variances are based on internal underwriting guidelines.The Contract Maintenance Charge will be deducted proportionately from the Fixed Account and Variable Account in the same percentages as purchase payments are allocated at the time of the deduction. Premium Taxes Nationwide will charge against the Contract Value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5%.This range is subject to change.Nationwide will assess premium taxes to the contract at the time Nationwide is assessed the premium taxes by the state.Premium tax requirements vary from state to state. Premium taxes may be deducted from death benefit proceeds. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account. Short-term trading fees are intended to compensate the underlying mutual fund (and Contract Owners with interests allocated in the underlying mutual fund) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees are not intended to affect the large majority of Contract Owners not engaged in such strategies. Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-term trading fees will only apply to those Sub-Accounts corresponding to underlying mutual funds that charge such fees (see the underlying mutual fund prospectus).Any short-term trading fees paid are retained by the underlying mutual fund, not by Nationwide, and are part of the underlying mutual fund’s assets.Contract Owners are responsible for monitoring the length of time allocations are held in any particular underlying mutual fund.Nationwide will not provide advance notice of the assessment of any applicable short-term trading fee. For a complete list of the underlying mutual funds offered under the contract that assess (or reserve the right to assess) a short-term trading fee, please see "Appendix A: Underlying Mutual Funds" earlier in this prospectus. If a short-term trading fee is assessed, the underlying mutual fund will charge the Variable Account 1% of the amount determined to be engaged in short-term trading.The Variable Account will then pass the short-term trading fee on to the specific Contract Owner that engaged in short-term trading by deducting an amount equal to the short-term trading fee from that Contract Owner’s Sub-Account value.All such fees will be remitted to the underlying mutual fund; none of the fee proceeds will be retained by Nationwide or the Variable Account. When multiple purchase payments (or exchanges) are made to a Sub-Account that is subject to short-term trading fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining short-term trading fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. 14 Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging, Asset Rebalancing, and Systematic Withdrawals; · contract surrenders, including CDSC-free withdrawals; · surrenders of Annuity Units to make annuity payments; · surrenders of Accumulation Units to pay the annual Contract Maintenance Charge; · surrenders of Accumulation Units to pay a death benefit; or · transfers made upon annuitization of the contract. New share classes of certain currently available underlying mutual funds may be added as investment options under the contracts.These new share classes may require the assessment of short-term trading or redemption fees.When these new share classes are added, new purchase payment allocations and exchange reallocations to the underlying mutual funds in question may be limited to the new share class. Contract Ownership All contract rights are exercised by the Annuitant.Throughout this prospectus, discussions relating to the rights and capabilities of a Contract Owner under the contracts apply to the Annuitant. The Annuitant exercising the rights of the Contract Owner may request a change in the Annuitant, contingent Annuitant, beneficiary, or contingent beneficiary before the Annuitization Date.These changes must be: · on a Nationwide form; · signed by the Annuitant; and · received at the Service Center before the Annuitization Date. Nationwide must review and approve any change requests.If there is a change of Annuitant, distributions will be made as if the Contract Owner died at the time of the change. Annuitant The Annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 78 or younger at the time of contract issuance, unless Nationwide approves a request for an Annuitant of greater age. The Annuitant may be changed prior to the Annuitization Date with the consent of Nationwide. Although not the Contract Owner, the Annuitant may exercise contract rights if authorized by the holder of the contract (an Individual Retirement Account or Qualified Plan trustee(s)). Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the Annuitant dies before the Annuitization Date and there is no contingent Annuitant.More than one beneficiary can be named.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. The beneficiary or contingent beneficiary may be changed during the Annuitant’s lifetime by submitting a written request to Nationwide.Once recorded, the change will be effective as of the date it was signed, whether or not the Annuitant was living at the time the change was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Operation of the Contract The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one Annuitant or owned by any one Contract Owner cannot exceed $1,000,000 without Nationwide’s prior consent.Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide. Nationwide prohibits subsequent purchase payments made after death of the Contract Owner(s) or the Annuitant. If upon notification of death of the Contract Owner(s) or the Annuitant, it is determined that death occurred prior to a subsequent purchase payment being made, Nationwide reserves the right to return the purchase payment subject to investment performance. Pricing Initial purchase payments allocated to Sub-Accounts will be priced at the Accumulation Unit value determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete.If the application is not complete, Nationwide may retain a purchase payment for up to 5 business days while attempting to complete it.If the application is not completed within 5 business days, the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned unless the prospective purchaser specifically allows Nationwide to hold the purchase payment until the application is completed. Subsequent purchase payments will be priced based on the next available Accumulation Unit value after the payment is received.If a subsequent purchase payment is received at the Service Center (along with all necessary information) after the close of the New York Stock Exchange, it will be priced at the Accumulation Unit value determined on the following Valuation Date. 15 Except on the days listed below and on weekends, purchase payments, transfers and surrenders are priced every day.Purchase payments will not be priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: ·New Year's Day ·Independence Day ·Martin Luther King, Jr. Day ·Labor Day ·Presidents’ Day ·Thanksgiving ·Good Friday ·Christmas ·Memorial Day Nationwide also will not price purchase payments if: 1) trading on the New York Stock Exchange is restricted; 2) an emergency exists making disposal or valuation of securities held in the Variable Account impracticable; or 3) the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist. If Nationwide is closed on days when the New York Stock Exchange is open, Contract Value may change and Contract Owners will not have access to their accounts. Allocation of Purchase Payments Nationwide allocates purchase payments to the Sub-Accounts and the Fixed Account as instructed by the Contract Owner.Shares of the underlying mutual funds allocated to the Sub-Accounts are purchased at Net Asset Value, then converted into Accumulation Units.Nationwide reserves the right to limit or refuse purchase payments allocated to the Fixed Account at its sole discretion. Contract Owners can change allocations or make exchanges among the Sub-Accounts or the Fixed Account.However, no change may be made that would result in an amount less than 1% of the purchase payments being allocated to any Sub-Account.Certain transactions may be subject to conditions imposed by the underlying mutual funds, as well as those set forth in the contract. Determining the Contract Value The Contract Value is the sum of: 1) the value of amounts allocated to the Sub-Accounts of the Variable Account; and 2) amounts allocated to the Fixed Account. If part or all of the Contract Value is surrendered, or charges are assessed against the whole Contract Value, Nationwide will deduct a proportionate amount from each Sub-Account and the Fixed Account based on current cash values. Determining Variable Account Value – Valuing an Accumulation Unit Purchase payments or transfers allocated to Sub-Accounts are accounted for in Accumulation Units.Accumulation Unit values (for each Sub-Account) are determined by calculating the net investment factor for the underlying mutual funds for the current Valuation Period and multiplying that result with the Accumulation Unit values determined on the previous Valuation Period. Nationwide uses the net investment factor as a way to calculate the investment performance of a Sub-Account from Valuation Period to Valuation Period.For each Sub-Account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular Sub-Account invests, including the charges assessed against that Sub-Account for a Valuation Period. The net investment factor for any particular Sub-Account is determined by dividing (a) by (b), and then subtracting (c) from the result, where: a) is the sum of: 1) the Net Asset Value of the underlying mutual fund as of the end of the current Valuation Period; and 2) the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period); b) is the Net Asset Value of the underlying mutual fund determined as of the end of the preceding Valuation Period; and c) is a factor representing the daily Variable Account charges.The factor is equal to an annualized rate of 1.30% of the Daily Net Assets of the Variable Account. Based on the net investment factor, the value of an Accumulation Unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the Net Asset Value of the underlying mutual fund shares because of the deduction of Variable Account charges. Though the number of Accumulation Units will not change as a result of investment experience, the value of an Accumulation Unit may increase or decrease from Valuation Period to Valuation Period. Determining Fixed Account Value Nationwide determines the value of the Fixed Account by: 1) adding all amounts allocated to the Fixed Account, minus amounts previously transferred or withdrawn; and 2) adding any interest earned on the amounts allocated. Transfer Requests Contract Owners may submit transfer requests in writing, over the telephone, or via the internet.Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may restrict or withdraw the telephone and/or internet transfer privilege at any time. Generally, Sub-Account transfers will receive the Accumulation Unit value next computed after the transfer request is received.However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer 16 request via internet or telephone pursuant to Nationwide's one-day delay policy, the transfer will be executed on the next business day after the exchange request is received by Nationwide (see "Managers of Multiple Contracts"). Interest Rate Guarantee Period The interest rate guarantee period is the period of time that the Fixed Account interest rate is guaranteed to remain the same.Within 45 days of the end of an interest rate guarantee period, transfers may be made from the Fixed Account to the Variable Account.Nationwide will determine the amount that may be transferred and will declare this amount at the end of the guarantee period.This amount will not be less than 10% of the amount in the Fixed Account that is maturing. For new purchase payments allocated to the Fixed Account, or transfers to the Fixed Account from the Variable Account, this period begins on the date of deposit or transfer and ends on the one-year anniversary of the deposit or transfer.The guaranteed interest rate period may last for up to 3 months beyond the one-year anniversary because guaranteed terms end on the last day of a calendar quarter. During an interest rate guarantee period, transfers cannot be made from the Fixed Account, and amounts transferred to the Fixed Account must remain on deposit. Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as "market-timing" or "short-term trading").A Contract Owner who intends to use an active trading strategy should consult his/her registered representative and request information on other Nationwide variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among Sub-Accounts may negatively impact other investors in the contract.Short-term trading can result in: · the dilution of the value of the investors’ interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions.Nationwide cannot guarantee that its attempts to deter active trading strategies will be successful.If we are unable to deter active trading strategies, the performance of the Sub-Accounts that are actively traded may be adversely impacted. Redemption Fees Some underlying mutual funds assess a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of the allocation to the Sub-Account.The fee is assessed against the amount transferred and is paid to the underlying mutual fund.Redemption fees compensate the underlying mutual fund for any negative impact on fund performance resulting from short-term trading.For more information on short-term trading fees, please see the "Short-Term Trading Fees" provision. U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the Contract Owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (Valuation Period).For example, if a Contract Owner executes multiple transfers involving 10 underlying mutual funds in one day, this counts as one transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds (or one underlying mutual fund if the transfer is made to or from the Fixed Account) will also count as one transfer event. As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted. In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the Contract Owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the Contract Owner will be limited to submitting transfer requests via U.S. mail on a Nationwide issued form. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the Contract Owner to submitting transfer requests via U.S. mail on a Nationwide issued form. 17 For purposes of Nationwide's transfer policy, U.S. mail includes standard U.S. mail, overnight U.S. mail, and overnight delivery via private carrier. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts Some investment advisors/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple Contract Owners.These multi-contract advisors will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "one-day delay" program for these multi-contract advisors, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The one-day delay option permits multi-contract advisorsto continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisors via the internet or telephone will not receive the next available Accumulation Unit value.Rather, they will receive the Accumulation Unit value that is calculated on the following business day.Transfer requests submitted under the one-day delay program are irrevocable.Multi-contract advisors will receive advance notice of being subject to the one-day delay program. Other Restrictions Contract Owners that are required to submit transfer requests via U.S. mail will be required to use a Nationwide issued form for their transfer request.Nationwide will refuse transfer requests that either do not use the Nationwide issued form for their transfer request or fail to provide accurate and complete information on their transfer request form.In the event that a Contract Owner’s transfer request is refused by Nationwide, they will receive notice in writing by U.S. mail and will be required to resubmit their transfer request on a Nationwide issued form. Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect Contract Owners, Annuitants, and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some Contract Owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Any restrictions that Nationwide implements will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide Contract Owner; request the amounts and dates of any purchase, redemption, transfer or exchange request ("transaction information"); and instruct Nationwide to restrict or prohibit further purchases or exchanges by Contract Owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide’s policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.Nationwide and any affected Contract Owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by Nationwide, Nationwide will keep any affected Contract Owner in their current underlying mutual fund allocation. Transfers Prior to Annuitization Transfers from the Fixed Account to the Variable Account Contract Owners may request to have Fixed Account allocations transferred to the Variable Account only upon reaching the end of an interest rate guarantee period.Normally, Nationwide will permit 100% of such Fixed Account allocations to be transferred to the Variable Account; however Nationwide may, under certain economic conditions and at its discretion, limit the maximum transferable amount.Under no circumstances will the maximum transferable amount be less than 10% of the Fixed Account allocation reaching the end of an interest rate guarantee period.Transfers of the Fixed Account allocations must be made within 45 days after reaching the end of an interest rate guarantee period. Contract Owners who use Dollar Cost Averaging may transfer from the Fixed Account to the Variable Account under the terms of that program (see "Dollar Cost Averaging"). Transfers to the Fixed Account Contract Owners may request to have Variable Account allocations transferred to the Fixed Account at any time.Normally, Nationwide will not restrict transfers from the Variable Account to the Fixed Account, however, Nationwide may establish a maximum transfer limit from the Variable Account to the Fixed Account.Except as noted below, the transfer limit will not be less than 10% of the current value of the Variable Account.Nationwide reserves the right to refuse transfers to the Fixed Account from the Variable Account if the Fixed Account value is (or would be after the transfer) equal to or greater than 25% of the Contract Value at the time the transfer is requested.Generally, Nationwide will invoke this right when interest rates are low by historical standards. 18 Transfers Among the Sub-Accounts A Contract Owner may request to transfer allocations among the Sub-Accounts at any time, subject to terms and conditions imposed by this prospectus and the underlying mutual funds. Transfers After Annuitization After annuitization, transfers may only be made on the anniversary of the Annuitization Date. Right to Examine and Cancel If the Contract Owner elects to cancel the contract, he/she may return it to the Service Center within a certain period of time known as the "free look" period.Depending on the state in which the contract was purchased (and, in some states, if the contract is purchased as a replacement for another annuity contract), the free look period may be 10 days or longer.For ease of administration, Nationwide will honor any free look cancellation that is received at the Service Center or postmarked within 30 days after the contract issue date.For contracts issued in the State of California, Nationwide will honor any free look cancellation that is received at the Service Center or postmarked within 35 days after the contract issue date.The contract issue date is the date the initial purchase payment is applied to the contract. If the Contract Owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the Contract Value or the amount of purchase payment(s) applied during the free look period, less any withdrawals from the contract, and applicable federal and state income tax withholding.Otherwise, Nationwide will return the Contract Value, less any withdrawals from the contract, and applicable federal and state income tax withholding. Where state law requires the return of purchase payments upon cancellation of the contract during the free look period, Nationwide will allocate initial purchase payments allocated to Sub-Accounts to the money market Sub-Account during the free look period.After the free look period, Nationwide will reallocate the Contract Value among the Sub-Accounts based on the instructions contained on the application.Where state law requires the return of Contract Value upon cancellation of the contract during the free look period, Nationwide will immediately allocate initial purchase payments to the investment options based on the instructions contained on the application. Liability of the Variable Account under this provision is limited to the Contract Value in each Sub-Account on the date of revocation.Any additional amounts refunded to the Contract Owner will be paid by Nationwide. Surrender (Redemption) Prior to Annuitization Contract Owners may surrender some or all of their Contract Value before the earlier of the Annuitization Date or the Annuitant’s death.Surrenders from the contract may be subject to federal income tax and/or a penalty tax.See "Federal Income Taxes" in "Appendix C: Contract Types and Tax Information."Surrender requests must be in writing and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. Nationwide will pay any amount surrendered from the Sub-Accounts within 7 days.However, Nationwide may suspend or postpone payment when it is unable to price a purchase payment or transfer (see the "Pricing" sub-section of "The Operation of the Contract" section of this prospectus). Nationwide may be required by state law to reserve the right to postpone payment of assets in the Fixed Account for a period of up to six months from the date of the surrender request. Partial Surrenders (Partial Redemptions) Nationwide will surrender Accumulation Units from the Sub-Accounts and an amount from the Fixed Account.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request. A CDSC may apply.The Contract Owner may direct Nationwide to deduct the CDSC either from: a) the amount requested; or b) the Contract Value remaining after the Contract Owner has received the amount requested. If the Contract Owner does not make a specific election, any applicable CDSC will be taken from the Contract Value remaining after the Contract Owner has received the amount requested. The CDSC deducted is a percentage of the amount requested by the Contract Owner.Amounts deducted for CDSC are not subject to subsequent CDSC. Partial Surrenders to Pay Investment Advisory Fees Some Contract Owners utilize an investment advisor(s) to manage their assets, for which the investment advisor assesses a fee.Investment advisors are not endorsed or affiliated with Nationwide and Nationwide makes no representation as to their qualifications.The fees for these investment advisory services are specified in the respective account agreements and are separate from and in addition to the contract fees and expenses described in this prospectus.Some Contract Owners authorize their investment advisor to take a partial surrender(s) from the contract in order to collect investment advisory fees.Surrenders taken from this contract to pay advisory or investment management fees are subject to the CDSC provisions of the contract and may be subject to income tax and/or tax penalties. Full Surrenders (Full Redemptions) The Contract Value upon full surrender may be more or less than the total of all purchase payments made to the contract.The Contract Value will reflect: · Variable Account charges; · the Contract Maintenance Charge; 19 · underlying mutual fund charges; · investment performance of the underlying mutual funds; and · amounts allocated to the Fixed Account and any interest credited. A CDSC may apply. Surrenders Under a Qualified Plan The contract surrender provisions may be modified pursuant to the plan terms and Internal Revenue Code provisions when the contract is issued to fund a Qualified Plan. Contract Owner Services Asset Rebalancing Asset Rebalancing is the automatic reallocation of Contract Values to the Sub-Accounts on a predetermined percentage basis.Asset Rebalancing is not available for assets held in the Fixed Account.Requests for Asset Rebalancing must be on a Nationwide form.Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the Contract Owner; manual transfers will not automatically terminate the program. Asset Rebalancing occurs every three months or on another frequency if permitted by Nationwide.If the last day of the three-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, Asset Rebalancing will occur on the next business day.Each Asset Rebalancing reallocation is considered a transfer event. Asset Rebalancing may be subject to employer limitations or restrictions for contracts issued to a Qualified Plan.Contract Owners should consult a financial advisor to discuss the use of Asset Rebalancing. Nationwide reserves the right to stop establishing new Asset Rebalancing programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging Dollar Cost Averaging is a long-term transfer program that allows the Contract Owner to make regular, level investments over time.Dollar Cost Averaging involves the automatic transfer of a specific amount from certain Sub-Accounts and the Fixed Account into other Sub-Accounts.With this service, the Contract Owner benefits from the ability to invest in the Sub-Accounts over a period of time, thereby smoothing out the effects of market volatility.Nationwide does not guarantee that this program will result in profit or protect Contract Owners from loss. Contract Owners direct Nationwide to automatically transfer specified amounts from the Fixed Account and the following Sub-Account: · Nationwide Money Market Fund: Prime Shares to any other Sub-Account(s).Dollar Cost Averaging transfers may not be directed to the Fixed Account.Transfers from the Fixed Account must be equal to or less than 1/30th of the Fixed Account value at the time the program is requested.Contract Owners that wish to utilize Dollar Cost Averaging from the Fixed Account should first inquire as to whether any Enhanced Fixed Account Dollar Cost Averaging programs are available. Transfers occur monthly or on another frequency if permitted by Nationwide.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the Contract Owner instructs Nationwide to stop the transfers.When a Contract Owner instructs Nationwide to stop the transfers, all amounts remaining in the originating Fixed Account or Sub-Account will remain allocated to the Fixed Account or Sub-Account, unless Nationwide is instructed otherwise.Dollar Cost Averaging transfers are not considered transfer events. Nationwide reserves the right to stop establishing new Dollar Cost Averaging programs.Nationwide is required by state law to reserve the right to postpone transfer of assets from the Fixed Account for a period of up to 6 months from the date of the transfer request. Enhanced Fixed Account Dollar Cost Averaging Program Nationwide may, periodically, offer Dollar Cost Averaging programs with an enhanced interest rate referred to as "Enhanced Fixed Account Dollar Cost Averaging."Enhanced Fixed Account Dollar Cost Averaging involves the automatic transfer of a specific amount from an enhanced rate Fixed Account into any Sub-Account(s).With this service, the Contract Owner benefits from the ability to invest in the Sub-Accounts over a period of time, thereby smoothing out the effects of market volatility.Nationwide does not guarantee that this program will result in profit or protect Contract Owners from loss. Only new purchase payments to the contract are eligible for Enhanced Fixed Account Dollar Cost Averaging. Enhanced Fixed Account Dollar Cost Averaging transfers may not be directed to the Fixed Account.Amounts allocated to the enhanced rate Fixed Account as part of an Enhanced Fixed Account Dollar Cost Averaging program earn a higher rate of interest than assets allocated to the standard Fixed Account.Each enhanced rate is guaranteed for as long as the corresponding program is in effect. Transfers occur monthly or on another frequency if permitted by Nationwide.Nationwide will process transfers until either amounts allocated to the Fixed Account as part of an Enhanced Fixed Account Dollar Cost Averaging program are exhausted or the Contract Owner instructs Nationwide to stop the transfers.When a Contract Owner instructs Nationwide to stop the transfers, Nationwide will automatically reallocate any amount remaining in the enhanced rate Fixed Account according to future investment allocation instructions, unless directed otherwise.Enhanced Fixed Account Dollar Cost Averaging transfers are not considered transfer events. Nationwide reserves the right to stop establishing new Enhanced Fixed Account Dollar Cost Averaging programs.Nationwide is required by state law to reserve the right to 20 postpone transfer of assets from the Fixed Account, including the enhanced rate Fixed Account, for a period of up to 6 months from the date of the transfer request. Systematic Withdrawals Systematic Withdrawals allow Contract Owners (or Annuitants if authorized) to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for Systematic Withdrawals and requests to discontinue Systematic Withdrawals must be in writing.The withdrawals will be taken from the Sub-Accounts and the Fixed Account proportionately unless Nationwide is instructed otherwise. If the Contract Owner takes Systematic Withdrawals, the maximum amount that can be withdrawn annually without a CDSC is the greater of: 1) 10% of all purchase payments made to the contract as of the withdrawal date; or 2) an amount withdrawn to meet minimum distribution requirements for this contract under the Internal Revenue Code. The CDSC-free withdrawal privilege for Systematic Withdrawals is non-cumulative.Free amounts not taken during any Contract Year cannot be taken as free amounts in a subsequent Contract Year. Nationwide will withhold federal income taxes from systematic withdrawals unless otherwise instructed by the Contract Owner.The Internal Revenue Service may impose a 10% penalty tax if the Contract Owner is under age 59½ unless the Contract Owner has made an irrevocable election of distributions of substantially equal payments. A CDSC may apply to amounts taken through systematic withdrawals. Nationwide reserves the right to stop establishing new Systematic Withdrawal programs.Nationwide also reserves the right to assess a processing fee for this service.Systematic Withdrawals are not available before the end of the ten-day free look period (see "Right to Examine and Cancel"). Annuity Commencement Date The Annuity Commencement Date is the date on which annuity payments are scheduled to begin.The Annuity Commencement Date may be changed before annuitization.This change must be in writing and approved by Nationwide. Annuitizing the Contract Annuitization Date The Annuitization Date is the date that annuity payments begin.It will be the first day of a calendar month unless otherwise agreed.The Annuitization Date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. If the contract is issued to fund a Qualified Plan, annuitization may occur during the first 2 years subject to Nationwide’s approval. The Internal Revenue Code may require that distributions be made prior to the Annuitization Dates specified above (see "Required Distributions" in "Appendix C: Contract Types and Tax Information"). Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the Annuitization Date, the Annuitant must choose: 1) an annuity payment option; and 2) either a fixed payment annuity, variable payment annuity, or an available combination. Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen. Fixed Payment Annuity A fixed payment annuity is an annuity where the amount of the annuity payment remains level. The first payment under a fixed payment annuity is determined on the Annuitization Date based on the Annuitant’s age (in accordance with the contract) by: 1) deducting applicable premium taxes from the total Contract Value; then 2) applying the Contract Value amount specified by the Annuitant to the fixed payment annuity table for the annuity payment option elected. Subsequent payments will remain level unless the annuity payment option elected provides otherwise. Nationwide does not credit discretionary interest during annuitization. Variable Payment Annuity A variable payment annuity is an annuity where the amount of the annuity payments will vary depending on the performance of the underlying mutual funds selected.The underlying mutual funds available during annuitization are those underlying mutual funds shown in the "Appendix A: Underlying Mutual Funds." The first payment under a variable payment annuity is determined on the Annuitization Date based on the Annuitant’s age (in accordance with the contract) by: 1) deducting applicable premium taxes from the total Contract Value; then 2) applying the Contract Value amount specified by the Annuitant to the variable payment annuity table for the annuity payment option elected. 21 The dollar amount of the first payment is converted into a set number of Annuity Units that will represent each monthly payment.This is done by dividing the dollar amount of the first payment by the value of an Annuity Unit as of the Annuitization Date.This number of Annuity Units remains fixed during annuitization.The second and subsequent payments are determined by multiplying the fixed number of Annuity Units by the Annuity Unit value for the Valuation Period in which the payment is due.The amount of the second and subsequent payments will vary with the performance of the selected underlying mutual funds.Nationwide guarantees that variations in mortality experience from assumptions used to calculate the first payment will not affect the dollar amount of the second and subsequent payments. Value of an Annuity Unit Annuity Unit values for Sub-Accounts are determined by: 1) multiplying the Annuity Unit value for the immediately preceding Valuation Period by the net investment factor for the subsequent Valuation Period (see "Determining the Contract Value"); and then 2) multiplying the result from (1) by an interest factor to neutralize the assumed investment rate of 3.5% per year built into the purchase rate basis for variable payment annuities. Nationwide reserves the right to refuse purchase payments in excess of $1,000,000 (see "Synopsis of the Contracts").If you do not submit purchase payments in excess of $1,000,000, or if Nationwide has refused to accept purchase payments in excess of $1,000,000, the references in this provision to purchase payments in excess of $1,000,000 will not apply to your contract. Assumed Investment Rate An assumed investment rate is the percentage rate of return assumed to determine the amount of the first payment under a variable payment annuity.Nationwide uses the assumed investment rate of 3.5% to calculate the first annuity payment and to calculate the investment performance of an underlying mutual fund in order to determine subsequent payments under a variable payment annuity.An assumed investment rate is the percentage rate of return required to maintain level variable annuity payments.Subsequent variable annuity payments may be more or less than the first payment based on whether actual investment performance of the underlying mutual funds is higher or lower than the assumed investment rate of 3.5%. Exchanges Among Underlying Mutual Funds Exchanges among underlying mutual funds during annuitization must be requested in writing.Exchanges will occur on each anniversary of the Annuitization Date. Frequency and Amount of Annuity Payments Payments are made based on the annuity payment option selected, unless: · the amount to be distributed is less than $500, in which case Nationwide may make one lump sum payment of the Contract Value; or · an annuity payment would be less than $100, in which case Nationwide can change the frequency of payments to intervals that will result in payments of at least $100.Payments will be made at least annually. Nationwide will send annuity payments no later than 7 days after each annuity payment date. Annuity Payment Options An annuity payment option must be elected before the Annuitization Date.The annuity payment options are: 1) Life Annuity - An annuity payable periodically, but at least annually, for the lifetime of the Annuitant.Payments will end upon the Annuitant’s death.For example, if the Annuitant dies before the second annuity payment date, the Annuitant will receive only one annuity payment.The Annuitant will only receive two annuity payments if he or she dies before the third annuity payment date, and so on. 2) Joint and Survivor Annuity - An annuity payable periodically, but at least annually, during the joint lifetimes of the Annuitant and a designated second individual.If one of these parties dies, payments will continue for the lifetime of the survivor.As is the case of the Single Life annuity payment option, there is no guaranteed number of payments.Therefore, it is possible that if both Annuitants die before the second annuity payment date, the Annuitants will receive only one annuity payment.No death benefit will be paid. 3) Life Annuity with 120 or 240 Monthly Payments Guaranteed - An annuity payable monthly during the lifetime of the Annuitant.If the Annuitant dies before all of the guaranteed payments have been made, payments will continue to the end of the guaranteed period and will be paid to a designee chosen by the Annuitant at the time the annuity payment option was elected. The designee may elect to receive the present value of the remaining guaranteed payments in a lump sum.The present value will be computed as of the date Nationwide receives the notice of the Annuitant’s death. If the Annuitant does not elect an annuity payment option, a variable payment life annuity with a guarantee period of 240 months will be assumed as the automatic form of payment upon annuitization.Once elected or assumed, the annuity payment option may not be changed. Not all of the annuity payment options may be available in all states.Annuitants may request other options before the 22 Annuitization Date.These options are subject to Nationwide’s approval. Qualified Contracts, IRAs, SEP IRAs and Simple IRAs are subject to the "minimum distribution" requirements set forth in the plan, contract, and the Internal Revenue Code. Death Benefits Death of Annuitant If the Annuitant dies prior to the Annuitization Date, then the contingent annuitant becomes the Annuitant and no death benefit is payable.In the event there is no living contingent annuitant , then, upon the Annuitant's death, a death benefit will be payable to the beneficiary.If no beneficiary survives the Annuitant, the contingent beneficiary receives the death benefit.Contingent beneficiaries will share the death benefit equally, unless otherwise specified. If no beneficiaries or contingent beneficiaries survive the Annuitant, the Contract Owner or the last surviving Contract Owner’s estate will receive the death benefit. The beneficiary may elect to receive the death benefit: 1) in a lump sum; 2) as an annuity; or 3) in any other manner permitted by law and approved by Nationwide. The beneficiary must notify Nationwide of this election within 60 days of the Annuitant’s death. If the Annuitant dies after the Annuitization Date, any benefit that may be payable will be paid according to the selected annuity payment option. Death Benefit Payment Contract Value will continue to be allocated according to the most recent allocation instructions until the death benefit is paid.The death benefit value is determined as of the date Nationwide receives: 1) proper proof of the Annuitant’s death; 2) an election specifying the distribution method; and 3) any state required form(s). If the recipient of the death benefit does not elect the form in which to receive the death benefit payment, Nationwide will pay the death benefit in a lump sum. If the contract has multiple beneficiaries entitled to receive a portion of the death benefit, the Contract Value will continue to be allocated according to the most recent allocation instructions until the first beneficiary provides Nationwide with instructions for payment of death benefit proceeds.After the first beneficiary provides these instructions, the variable portion of the Contract Value for all beneficiaries will be allocated to the available money market Sub-Account until instructions are received from the beneficiary(ies) to allocate their Contract Value in another manner.Any Contract Value allocated to the Fixed Account will remain invested and will not be allocated to the available money market Sub-Account. For contracts issued on or after the later of May 1, 1998 or a date on which state insurance authorities approve applicable contract modifications: · If the Annuitant dies prior to his or her 75th birthday and prior to the Annuitization Date, the dollar amount of the death benefit will be the greater of: 1) the Contract Value; or 2) the sum of all purchase payments, less an adjustment for amounts surrendered. The adjustment for amounts surrendered will reduce item (2) above in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s). · If the Annuitant dies on or after his or her 75th birthday and prior to annuitization, the death benefit will equal the Contract Value. If the Annuitant dies after the Annuitization Date, any payment that may be payable will be determined according to the selected annuity payment option. For contracts issued prior to May 1, 1998 or a date prior to approval of applicable contract modifications by state insurance authorities: · If the Annuitant dies prior to his or her 75th birthday and prior to the Annuitization Date, the dollar amount of the death benefit will be the greater of: 1) the Contract Value; or 2) the sum of all purchase payments, less any amounts surrendered. · If the Annuitant dies on or after his or her 75th birthday and prior to annuitization, the death benefit will equal the Contract Value. If the Annuitant dies after the Annuitization Date, any payment that may be payable will be determined according to the selected annuity payment option. Statements and Reports Nationwide will mail Contract Owners statements and reports.Therefore, Contract Owners should promptly notify Nationwide of any address change. These mailings will contain: · statements showing the contract’s quarterly activity; · confirmation statements showing transactions that affect the contract's value.Confirmation statements will not be sent for recurring transactions (i.e., Dollar Cost Averaging or salary reduction programs).Instead, confirmation of recurring transactions will appear in the contract’s quarterly statements; and · semi-annual and annual reports of allocated underlying mutual funds. 23 Contract Owners can receive information from Nationwide faster and reduce the amount of mail they receive by signing up for Nationwide’s eDelivery program.Nationwide will notify Contract Owners by email when important documents (statements, prospectuses and other documents) are ready for a Contract Owner to view, print, or download from Nationwide’s secure server. To choose this option, go to www.nationwide.com/login. Contract Owners should review statements and confirmations carefully.All errors or corrections must be reported to Nationwide immediately to assure proper crediting to the contract.Unless Nationwide is notified within 30 days of receipt of the statement, Nationwide will assume statements and confirmation statements are correct. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple Contract Owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the Contract Owner(s).Household delivery will continue for the life of the contracts. A Contract Owner can revoke their consent to household delivery and reinstitute individual delivery by contacting the Service Center .Nationwide will reinstitute individual delivery within 30 days after receiving such notification. Legal Proceedings Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide). This group includes Nationwide Financial Network (NFN), an affiliated distribution network that markets directly to its customer base.NFS is incorporated in Delaware and maintains its principal executive offices in Columbus, Ohio. The Company is subject to legal and regulatory proceedings in the ordinary course of its business. The Company's legal and regulatory matters include proceedings specific to the Company and other proceedings generally applicable to business practices in the industries in which the Company operates.The Company's litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcomes cannot be predicted.Regulatory proceedings also could affect the outcome of one or more of the Company's litigation matters.Furthermore, it is often not possible to determine the ultimate outcomes of the pending regulatory investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty.Some matters, including certain of those referred to below, are in very preliminary stages, and the Company does not have sufficient information to make an assessment of the plaintiffs' claims for liability or damages.In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period.In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available.The Company believes, however, that based on currently known information, the ultimate outcome of all pending legal and regulatory matters is not likely to have a material adverse effect on the Company's consolidated financial position.Nonetheless, given the large or indeterminate amounts sought in certain of these matters and the inherent unpredictability of litigation, it is possible that such outcomes could materially affect the Company's consolidated financial position or results of operations in a particular quarter or annual period. The financial services industry has been the subject of increasing scrutiny on a broad range of issues by regulators and legislators.The Company and/or its affiliates have been contacted by, self reported or received subpoenas from state and federal regulatory agencies, including the Securities and Exchange Commission, and other governmental bodies, state securities law regulators and state attorneys general for information relating to, among other things, sales compensation, the allocation of compensation, unsuitable sales or replacement practices, and claims handling and escheatment practices.The Company is cooperating with and responding to regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC's operations. On November 20, 2007, Nationwide Retirement Solutions, Inc. (NRS) and NLIC were named in a lawsuit filed in the Circuit Court of Jefferson County, Alabama entitled Ruth A. Gwin and Sandra H. Turner, and a class of similarly situated individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, PEBCO, Inc. and Fictitious Defendants A to Z. On March 12, 2010, NRS and NLIC were named in a Second Amended Class Action Complaint filed in the Circuit Court of Jefferson County, Alabama entitled Steven E. Coker, Sandra H. Turner, David N. Lichtenstein and a class of similarly situated individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, Inc., PEBCO, Inc. and Fictitious Defendants A to Z claiming to represent a class of all participants in the Alabama State Employees Association, Inc. (ASEA) Plan, excluding members of the Deferred Compensation Committee, ASEA's directors, officers and board members, and PEBCO's directors, officers and board members.On October 22, 2010, the parties to this action executed a stipulation of settlement that agreed to certify a class for settlement purposes only, that provided for payments to the settlement class, and that provided for releases, certain bar orders, and dismissal of the case, subject to the Circuit Courts' approval.The Courts have approved the settlement and the settlement amounts have been paid, but have not yet been distributed to class members.On February 28, 2011, the Court in the Gwin case entered an Order permitting 24 ASEA/PEBCO to assert indemnification claims for attorneys' fees and costs, but barring them from asserting any other claims for indemnification.On April 22, 2011, ASEA and PEBCO filed a second amended cross claim complaint in the Gwin case against NRS and NLIC seeking indemnification.These claims seeking indemnification remain severed. On April 29, 2011, the Companies filed a motion to dismiss ASEA’s and PEBCO’s amended cross complaint or alternatively for summary judgment. On December 6, 2011 the Court entered an Order that NRS owes indemnification to ASEA and PEBCO for the Coker (Gwin) class action, that NRS does not have a duty to indemnify ASEA and PEBCO for fees associated with the Interpleader action that NRS filed in Montgomery County and dismissing NLIC.On December 31, 2011, the Court denied the Company’s motion to certify this order for an interlocutory appeal.NRS continues to defend this case vigorously. On August 15, 2001, NFS and NLIC were named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool & Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company. In the plaintiffs' sixth amended complaint, filed November 18, 2009, they amended the list of named plaintiffs and claim to represent a class of qualified retirement plan trustees under the Employee Retirement Income Security Act of 1974 (ERISA) that purchased variable annuities from NLIC.The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that NLIC and NFS breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds.The complaint seeks disgorgement of some or all of the payments allegedly received by NFS and NLIC, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys' fees.On November 6, 2009, the Court granted the plaintiff's motion for class certification and certified a class of "All trustees of all employee pension benefit plans covered by ERISA which had variable annuity contracts with NFS and NLIC or whose participants had individual variable annuity contracts with NFS and NLIC at any time from January 1, 1996, or the first date NFS and NLIC began receiving payments from mutual funds based on a percentage of assets invested in the funds by NFS and NLIC, whichever came first, to the date of November 6, 2009".On October 20, 2010, the Second Circuit Court of Appeals granted NLIC's 23(f) petition agreeing to hear an appeal of the District Court's order granting class certification.On October 21, 2010, the District Court dismissed NFS from the lawsuit.On October 27, 2010, the District Court stayed the underlying action pending a decision from the Second Circuit Court of Appeals.On February 6, 2012, the Second Circuit Court of Appeals vacated the class certification order that was issued on November 6, 2009 and remanded the case back to the District Court for further consideration.The plaintiffs have renewed their motion for class certification.On March 30, 2012,the Company filed its brief in opposition to the class certification motion.NLIC continues to defend this lawsuit vigorously. On May 14, 2010, NLIC was named in a lawsuit filed in the Western District of New York entitled Sandra L. Meidenbauer, on behalf of herself and all others similarly situated v. Nationwide Life Insurance Company .The plaintiff claims to represent a class of all individuals who purchased a variable life insurance policy from NLIC during an unspecified period.The complaint claims breach of contract, alleging that NLIC charged excessive monthly deductions and costs of insurance resulting in reduced policy values and, in some cases, premature lapsing of policies.The complaint seeks reimbursement of excessive charges, costs, interest, attorney's fees, and other relief.NLIC filed a motion to dismiss the complaint on July 23, 2010.NLIC filed a motion to disqualify the proposed class representative on August 27, 2010.Plaintiff filed a motion to amend the complaint on September 17, 2010, and NLIC filed an opposition to the motion to amend on November 2, 2010. On October 13, 2011, plaintiff voluntarily dismissed the lawsuit without prejudice. In other non-Nationwide cases, plaintiff's counsel has re-filed actions. The Company will continue to monitor developments, but will conclude this matter. On October 22, 2010, NRS was named in a lawsuit filed in the U.S. District Court, Middle District of Florida, Orlando Division entitled Camille McCullough, and Melanie Monroe, Individually and on behalf of all others similarly situated v. National Association of Counties, NACo Research Foundation, NACo Financial Services Corp., NACo Financial Center, and Nationwide Retirement Solutions, Inc. The Plaintiffs' First Amended Class Action Complaint and Demand for Jury Trial was filed on February 18, 2011.If the Court determined that the Plan was governed by ERISA, then Plaintiffs sought to represent a class of "All natural persons in the U.S. who are currently employed or previously were employed at any point during the six years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in the Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc."If the Court determined that the Plan was not governed by ERISA, then the Plaintiffs sough to represent a class of " All natural persons in the U.S. who are currently employed or previously were employed at any point during the four years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in a Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc."The First Amended Complaint alleged ERISA Violation, Breach of Fiduciary Duty - NACo, Aiding and Abetting Breach of Fiduciary Duty - Nationwide, Breach of Fiduciary Duty - Nationwide, and Aiding and Abetting Breach of Fiduciary Duty - NACo.The First Amended Complaint asked for actual damages, lost profits, lost opportunity costs, restitution, and/or other injunctive or other relief, including without limitation (a) ordering Nationwide and NACo to restore all plan losses, (b) ordering Nationwide to refund all fees associated with Nationwide's Plan to Plaintiffs and Class members, (c) ordering NACo and Nationwide to pay the expenses and losses incurred by 25 Plaintiffs and/or any Class member as a proximate result of Defendants' breaches of fiduciary duty, (d) forcing NACo to forfeit the fees that NACo received from Nationwide for promoting and endorsing its Plan and disgorging all profits, benefits, and other compensation obtained by NACo from its wrongful conduct, and (e) awarding Plaintiff and Class members their reasonable and necessary attorney's fees and cost incurred in connection with this suit, punitive damages, and pre-judgment and post judgment interest, at the highest rates allowed by law, on the damages awarded. On March 21, 2011, the Company filed a motion to dismiss the plaintiffs' first amended complaint. On July 1, 2011, the plaintiffs filed their motion for class certification and later sought to amend their complaint.On November 25, 2011 the District Court entered an Order granting NACo's motion to dismiss, NRS's motion to dismiss, denying plaintiffs' motion to file an amended complaint, that all other remaining pending motions are moot, dismissing the class-wide claims with prejudice, dismissing individual claims without prejudice, and ordering the Clerk to close this case.On December 27, 2011, the plaintiffs filed a notice of appeal.The parties have agreed to resolve the dispute on an individual basis and as part of that settlement will not pursue any further appeal. The Company intends to defend this case vigorously. On December 27, 2006, NLIC and NRS were named as defendants in a lawsuit filed in Circuit Court, Cole County Missouri entitled State of Missouri, Office of Administration, and Missouri State Employees Deferred Comp Plan v. NLIC and NRS. The complaint seeks recovery for breach of contract and breach of the implied covenant of good faith and fair dealing against NLIC and NRS as well as a breach of fiduciary duty against NRS.The complaint seeks to recover the amount of the market value adjustment withheld by NLIC ($19 million), prejudgment interest, loss of investment income from ING due to the Companies’ assessment of the market value adjustment.On March 8, 2007 the Companies filed a motion to remove this case from state court to federal court in Missouri.On March 20, 2007 the State filed a motion to remand to state court and to stay court order.On April 3, 2007 the case was remanded to state court.On June 25, 2007 the Companies filed an Answer.On October 16, 2009, the plaintiff filed a partial motion for summary judgment.On November 20, 2009, the Companies filed a response to the plaintiff's motion for summary judgment and also filed a motion for summary judgment on behalf of the Companies.On February 26, 2010, the court denied Missouri's partial motion for summary judgment and granted the Companies’ motion for summary judgment and dismissed the case.On March 8, 2011, the Missouri Court of Appeals reversed the granting of the Companies’ motion for summary judgment and directed the trial court to enter judgment in favor of the State and against the Companies in the amount of $19 million, plus statutory interest at the rate of 9% per annum from June 2, 2006.On March 22, 2011, the Companies filed with the Missouri Court of Appeals, a motion for rehearing and an application for transfer to the Supreme Court of Missouri.On May 3, 2011, the Missouri Court of Appeals for the Western District overruled the Companies’ motion for rehearing and denied the motion to transfer the case to the Missouri Supreme Court.On June 28, 2011, the Companies’ application to the Missouri Supreme Court to hear a further appeal was denied.On July 1, 2011, the Companies paid the amount of the judgment plus simple interest at 9%.On August 9, 2011, the plaintiffs filed a Satisfaction of Judgment. On June 8, 2011, NMIC and NLIC were named in a lawsuit filed in Court of Common Pleas, Cuyahoga County, Ohio entitled Stanley Andrews and Donald Clark, on their behalf and on behalf of the class defined herein v. Nationwide Mutual Insurance Company and Nationwide Life Insurance Company .The complaint alleges that Nationwide has an obligation to review the Social Security Administration Death Master File database for all life insurance policyholders who have at least a 70% probability of being deceased according to actuarial tables.The complaint further alleges that Nationwide is not conducting such a review.The complaint seeks injunctive relief and declaratory judgment requiring Nationwide to conduct such a review, and alleges Nationwide has violated the covenant of good faith and fair dealing and has been unjustly enriched by not having conducted such reviews.The complaint seeks certification as a class action.Nationwide removed the case to federal court on July 6, 2011.Plaintiffs filed a motion to remand to state court on August 8, 2011.On October 26, 2011, the Northern District of Ohio remanded the case to Ohio State court.Nationwide appealed the order to remand on November 4, 2011.Including Andrews, there are four similar class actions in Ohio: two against Western & Southern; one against Cincinnati Life.At the case management conference on November 21, 2011, the State Court ordered Plaintiffs to file an opposition to the motion to dismiss that Nationwide filed in federal court.Plaintiffs filed their opposition to Nationwide’s motion to dismiss on December 19, 2011.By order dated January 18, 2012, the State Court issued an order dismissing the lawsuit.The court issued its opinion on January 23, 2012.On January 30, 2012, plaintiffs filed their appeal. The general distributor, NISC, is not engaged in any litigation of any material nature. 26 Table of Contents of the Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 2 Financial Statements 3 Investment Company Act of 1940 Registration File No. 811- 02716 Securities Act of 1933 Registration File No. 002-58043 27 Appendix A: Underlying Mutual Funds Below is a list of the available Sub-Accounts and information about the corresponding underlying mutual funds in which they invest.The underlying mutual funds in which the Sub-Accounts invest are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met.Please refer to the prospectus for each underlying mutual fund for more detailed information. Designations Key: STTF: The underlying mutual fund corresponding to this Sub-Account assesses (or reserves the right to assess) a Short-Term Trading Fee (see "Short-Term Trading Fees" earlier in the prospectus). FF: The underlying mutual fund corresponding to this Sub-Account primarily invests in other mutual funds.Therefore, a proportionate share of the fees and expenses of any acquired funds are indirectly borne by investors.As a result, investors in this Sub-Account may incur higher charges than ifthe assets were invested in an underlying mutual fund that does not invest in other mutual funds.Please refer to the prospectus for this underlying mutual fund for more information. Aberdeen Global Fixed Income Fund: Institutional Service Class Investment Advisor: Aberdeen Asset Management, Inc. Investment Objective: Seeks to maximize total investment return consistent with prudent investment management, consisting of a combination of interest income, currency gains and capital appreciation. Designation: STTF Aberdeen Small Cap Fund: Class A This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Advisor: Aberdeen Asset Management, Inc. Investment Objective: Capital growth. Designation: STTF Aberdeen U.S. Equity Fund: Institutional Service Class Investment Advisor: Credit Suisse Asset Management, LLC Investment Objective: Maximum capital appreciation. Designation: STTF American Century Growth Fund: Investor Class This underlying mutual fund is only available in contracts for which good order applications were received before August 31, 2011 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. American Century Income & Growth Fund: Investor Class Investment Advisor: American Century Investment Management, Inc. Investment Objective: The fund seeks long-term capital growth. American Century International Growth Fund: Investor Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. Designation: STTF American Century Short Term Government Fund: Investor Class Investment Advisor: American Century Investment Management, Inc. Investment Objective: Seeks income and investment returns by investing in various types of U.S. government securities. American Century Ultra® Fund: Investor Class Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class IV This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Advisor: American Century Global Investment Management, Inc. Investment Objective: Capital growth. Designation: STTF 28 Delaware High-Yield Opportunities Fund: Institutional Class Investment Advisor: Delaware Management Company, Inc. Investment Objective: The fund seeks total return with current income; high current income is a secondary consideration. Dreyfus Appreciation Fund, Inc. Investment Advisor: The Dreyfus Corporation Sub-advisor: Fayez Sarofim & Co. Investment Objective: Long-term capital growth consistent with the preservation of capital. Dreyfus Balanced Opportunity Fund: Class Z This underlying mutual fund is only available in contracts for which good order applications were received before August 31, 2011 Investment Advisor: The Dreyfus Corporation Investment Objective: The fund seeks high total return through a combination of capital appreciation and current income. Dreyfus Intermediate Term Income Fund: Class A Investment Advisor: The Dreyfus Corporation Investment Objective: Seeks to maximize total return, consisting of capital appreciation and current income. Dreyfus S&P 500 Index Fund Investment Advisor: The Dreyfus Corporation Investment Objective: To match performance of the S&P 500 Composite Stock Price Index. Federated Bond Fund: Class F Shares Investment Advisor: Federated Investment Management Company Investment Objective: High level of current income, as is consistent with the preservation of capital. Federated High Yield Trust: Service Shares Investment Advisor: Federated Investment Management Company Investment Objective: High current income. Designation: STTF Fidelity Advisor Balanced Fund: Class T Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Income and growth of capital. Fidelity Advisor Equity Income Fund: Class T Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Seeks a yield from dividend and interest income which exceeds the composite dividend yield on securities comprising the S&P 500 Index. Fidelity Advisor Growth Opportunities Fund: Class T Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Capital growth. Fidelity Advisor High Income Advantage Fund: Class T This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Seeks high level of income and the potential for capital gains. Fidelity Asset Manager 50% Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: High total return with reduced risk over the long term by allocating its assets among stocks, bonds, and short term instruments. Fidelity Capital & Income Fund This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 1999 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Seeks to provide a combination of income and capital growth. 29 Fidelity Equity-Income Fund Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Reasonable income. Fidelity Magellan® Fund Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Capital appreciation. Fidelity Puritan Fund Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Income and capital growth consistent with reasonable risk. Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Initial Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective December 1, 1993 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: High level of current income while also considering growth of capital. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class 2R Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Long-term capital growth. Designation: STTF Franklin Mutual Series Fund, Inc. - Mutual Shares Fund: Class A Investment Advisor: Franklin Mutual Advisers, LLC Investment Objective: Capital appreciation, which may occasionally be short term. The secondary goal is income. Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 3 This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2009 Investment Advisor: Templeton Investment Counsel, LLC Investment Objective: Long-term capital growth. Designation: STTF Invesco Dynamics Fund: Investor Class Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long-term growth of capital. Janus Fund: Class T This underlying mutual fund is only available in contracts for which good order applications were received before May 24, 2004 Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Twenty Fund: Class T This underlying mutual fund is only available in contracts for which good order applications were received before May 24, 2004 Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Worldwide Fund: Class T This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital in a manner consistent with the preservation of capital. Lazard U.S. Small-Mid Cap Equity Portfolio: Open Shares Investment Advisor: Lazard Asset Management LLC Investment Objective: The fund seeks long-term capital appreciation. Designation: STTF 30 MFS® Strategic Income Fund: Class A Investment Advisor: Massachusetts Financial Services Company Investment Objective: To seek total return with an emphasis on high current income, but also considering capital appreciation. Nationwide Bond Fund: Class D Investment Advisor: Nationwide Fund Advisors Sub-advisor: Nationwide Asset Management, LLC Investment Objective: The investment seeks income consistent with capital preservation Designation: STTF Nationwide Fund: Class A This underlying mutual fund is no longer available to receive transfers or new purchase payments effective February 25, 2011 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc. and Diamond Hill Capital Management, Inc. Investment Objective: Seeks total return through a flexible combination of capital appreciation and current income. Designation: STTF Nationwide Fund: Class D Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc. and Diamond Hill Capital Management, Inc. Investment Objective: The investment seeks total return through a flexible combination of current income and capital appreciation. Designation: STTF Nationwide Government Bond Fund: Class D Investment Advisor: Nationwide Fund Advisors Sub-advisor: Nationwide Asset Management, LLC Investment Objective: The investment seeks current income consistent with capital preservation. Designation: STTF Nationwide Growth Fund: Class A Investment Advisor: Nationwide Fund Advisors Sub-advisor: Turner Investment Partners, Inc. Investment Objective: The investment seeks long-term capital appreciation. Designation: STTF Nationwide Growth Fund: Class D This underlying mutual fund is no longer available to receive transfers or new purchase payments effective December 19, 2003 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Turner Investment Partners, Inc. Investment Objective: The investment seeks long-term capital appreciation. Designation: STTF Nationwide Money Market Fund: Prime Shares Investment Advisor: Nationwide Fund Advisors Sub-advisor: Federated Investment Management Company Investment Objective: Seeks as high level of current income as is consistent with preserving capital and maintaining liquidity. Nationwide S&P 500 Index Fund: Service Class Investment Advisor: Nationwide Fund Advisors Sub-advisor: BlackRock Investment Management, LLC Investment Objective: The investment seeks to provide investment results that correspond to the price and yield of the S&P 500 Index. Designation: STTF Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Aggressive Fund seeks maximum growth of capital consistent with a more aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF 31 Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Conservative Fund seeks a high level of total return consistent with a conservative level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderate Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Aggressive Fund seeks growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Conservative Fund seeks a high level of total return consistent with a moderately conservative level Designation: FF Nationwide Variable Insurance Trust - NVIT Multi-Manager International Growth Fund: Class VI Investment Advisor: Nationwide Fund Advisors Sub-advisor: Invesco Advisers, Inc. and American Century Investment Management, Investment Objective: The fund seeks long-term capital growth. Designation: STTF Nationwide Variable Insurance Trust - Templeton NVIT International Value Fund: Class III Investment Advisor: Nationwide Fund Advisors Sub-advisor: Templeton Investment Counsel, LLC Investment Objective: The Fund seeks to maximize total return consisting of capital appreciation and/or current income. Designation: STTF Neuberger Berman Genesis Fund: Trust Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2006 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: the investment seeks growth of capital. Neuberger Berman Guardian Fund: Investor Class This underlying mutual fund is only available in contracts for which good order applications were received before June 15, 2009 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: The investment seeks long-term growth of capital and, secondarily, current income. Neuberger Berman Partners Fund: Investor Class This underlying mutual fund is only available in contracts for which good order applications were received before June 15, 2009 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: The investment seeks growth of capital. Neuberger Berman Short Duration Bond Fund: Investor Class This underlying mutual fund is only available in contracts for which good order applications were received before June 15, 2009 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman Fixed Income LLC Investment Objective: Highest available current income consistent with liquidity and low risk to principal; total return is a secondary goal. 32 Neuberger Berman Socially Responsive Fund: Trust Class Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Long-term growth of capital by investing primarily in securities of companies that meet certain financial criteria and social policy. Oppenheimer Global Fund: Class A This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Advisor: OppenheimerFunds, Inc. Investment Objective: The investment seeks capital appreciation. Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 4 Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation Designation: STTF Templeton Foreign Fund: Class A This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Advisor: Templeton Global Advisors Limited Investment Objective: Long-term capital growth. The Dreyfus Third Century Fund, Inc.: Class Z This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Advisor: The Dreyfus Corporation Investment Objective: Capital growth with current income as a secondary goal. Virtus Balanced Fund: Class A Investment Advisor: Virtus Investment Advisers, Inc. Sub-advisor: Euclid Advisors LLC Investment Objective: Reasonable income, long-term capital growth and conservation of capital. Wells Fargo Advantage Funds - Wells Fargo Advantage Common Stock Fund: Investor Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Advisor: Wells Fargo Funds Management, LLC Sub-advisor: Wells Capital Management Inc. Investment Objective: Long-term capital appreciation. Wells Fargo Advantage Funds - Wells Fargo Advantage Equity Value Fund: Administrative Class Investment Advisor: Wells Fargo Funds Management, LLC Sub-advisor: Systematic Financial Management, L.P. Investment Objective: Seeks long-term capital appreciation. Wells Fargo Advantage Funds - Wells Fargo Advantage Large Cap Growth Fund: Investor Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Advisor: Wells Fargo Funds Management, LLC Sub-advisor: Wells Capital Management Inc. Investment Objective: Long-term capital appreciation. 33 Appendix B: Condensed Financial Information The following tables reflect accumulation unit values for the units of the Sub-Accounts.As used in this appendix, the term "Period" is defined as a complete calendar year, unless otherwise noted.Those Periods with an asterisk (*) reflect Accumulation Unit information for a partial year only. Aberdeen Global Fixed Income Fund: Institutional Service Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 10.955114 11.224535 2.46% 69,098 2010 10.549735 10.955114 3.84% 234,344 2009* 10.000000 10.549735 5.50% 89,576 Aberdeen Small Cap Fund: Class A - NQ Period Beginning Value Ending Value Percentage Change Units 2011 23.508324 21.734180 -7.55% 48,353 2010 18.648184 23.508324 26.06% 0 2009 13.738096 18.648184 35.74% 75,542 2008 25.251905 13.738096 -45.60% 81,505 2007 27.230810 25.251905 -7.27% 116,143 2006 21.360114 27.230810 27.48% 167,885 2005 17.664141 21.360114 20.92% 162,859 2004 14.230056 17.664141 24.13% 178,413 2003 9.740635 14.230056 46.09% 131,084 2002 12.116293 9.740635 -19.61% 66,028 Aberdeen U.S. Equity Fund: Institutional Service Class- Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 10.734253 7.34% 136,054 American Century Growth Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 95.227762 93.147510 -2.18% 49,332 2010 82.015831 95.227762 16.11% 0 2009 61.334447 82.015831 33.72% 55,963 2008 99.980990 61.334447 -38.65% 60,777 2007 85.141823 99.980990 17.43% 70,103 2006 79.912245 85.141823 6.54% 82,939 2005 77.223763 79.912245 3.48% 93,010 2004 71.188047 77.223763 8.48% 103,411 2003 57.972941 71.188047 22.80% 111,223 2002 79.512370 57.972941 -27.09% 122,347 American Century Income & Growth Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 18.521282 18.832921 1.68% 134,955 2010 16.445959 18.521282 12.62% 0 2009 14.130376 16.445959 16.39% 175,496 2008 21.918313 14.130376 -35.53% 191,548 2007 22.273869 21.918313 -1.60% 253,051 2006 19.258791 22.273869 15.66% 302,859 2005 18.619717 19.258791 3.43% 357,907 2004 16.697268 18.619717 11.51% 404,011 2003 13.050867 16.697268 27.94% 431,937 2002 16.400321 13.050867 -20.42% 459,146 34 American Century International Growth Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 26.081800 22.694716 -12.99% 26,185 2010 23.240709 26.081800 12.22% 79,296 2009 17.569048 23.240709 32.28% 35,850 2008 32.490550 17.569048 -45.93% 38,918 2007 28.074719 32.490550 15.73% 47,089 2006 22.754543 28.074719 23.38% 58,485 2005 20.340371 22.754543 11.87% 73,235 2004 17.871836 20.340371 13.81% 91,338 2003 14.441600 17.871836 23.75% 115,663 2002 18.119357 14.441600 -20.30% 109,800 American Century Short Term Government Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 30.638192 30.706131 0.22% 37,086 2010 30.352033 30.638192 0.94% 0 2009 29.946463 30.352033 1.35% 42,021 2008 28.972208 29.946463 3.36% 44,898 2007 27.601340 28.972208 4.97% 47,948 2006 26.889244 27.601340 2.65% 53,625 2005 26.797259 26.889244 0.34% 60,197 2004 26.972536 26.797259 -0.65% 70,340 2003 27.026869 26.972536 -0.20% 77,580 2002 26.022142 27.026869 3.86% 102,559 American Century Ultra® Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.814917 21.788653 -0.12% 226,301 2010 18.961139 21.814917 15.05% 338,737 2009 14.192489 18.961139 33.60% 277,603 2008 24.681509 14.192489 -42.50% 313,110 2007 20.527884 24.681509 20.23% 382,733 2006 21.503621 20.527884 -4.54% 486,618 2005 21.334246 21.503621 0.79% 618,581 2004 19.526904 21.334246 9.26% 708,437 2003 15.723098 19.526904 24.19% 801,688 2002 20.728384 15.723098 -24.15% 875,966 American Century Variable Portfolios, Inc. - American Century VP International Fund: Class IV - NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.411081 12.490235 -13.33% 89,007 2010 12.905418 14.411081 11.67% 0 2009 9.785076 12.905418 31.89% 92,441 2008 18.009807 9.785076 -45.67% 99,378 2007 15.477711 18.009807 16.36% 136,418 2006 12.558427 15.477711 23.25% 89,367 2005 11.262256 12.558427 11.51% 41,478 2004* 10.000000 11.262256 12.62% 26,325 Delaware High-Yield Opportunities Fund: Institutional Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.440728 15.575699 0.87% 43,302 2010 13.409347 15.440728 15.15% 0 2009* 10.000000 13.409347 34.09% 51,698 35 Dreyfus Appreciation Fund, Inc. - NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.923603 14.790833 6.23% 101,035 2010 12.239306 13.923603 13.76% 234,846 2009 10.247505 12.239306 19.44% 110,097 2008 15.352184 10.247505 -33.25% 118,113 2007 14.600148 15.352184 5.15% 151,929 2006 12.722959 14.600148 14.75% 187,163 2005 12.377658 12.722959 2.79% 213,752 2004 11.878945 12.377658 4.20% 226,598 2003 9.997121 11.878945 18.82% 218,248 2002 12.224747 9.997121 -18.22% 206,442 Dreyfus Balanced Opportunity Fund: Class Z - NQ Period Beginning Value Ending Value Percentage Change Units 2011 10.617811 10.297491 -3.02% 41,356 2010 9.494402 10.617811 11.83% 165,521 2009 7.883643 9.494402 20.43% 65,248 2008 11.063044 7.883643 -28.74% 69,693 2007 10.664454 11.063044 3.74% 98,358 2006 9.864760 10.664454 8.11% 103,792 2005 10.128127 9.864760 -2.60% 120,137 2004* 10.000000 10.128127 1.28% 132,614 Dreyfus Intermediate Term Income Fund: Class A - NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.513495 12.194805 5.92% 126,265 2010 10.700287 11.513495 7.60% 0 2009 9.258117 10.700287 15.58% 148,448 2008* 10.000000 9.258117 -7.42% 171,020 Dreyfus S&P 500 Index Fund - NQ Period Beginning Value Ending Value Percentage Change Units 2011 29.590879 29.689633 0.33% 308,314 2010 26.170165 29.590879 13.07% 550,828 2009 21.037370 26.170165 24.40% 359,565 2008 33.984921 21.037370 -38.10% 390,208 2007 32.787023 33.984921 3.65% 472,197 2006 28.825519 32.787023 13.74% 560,996 2005 27.967641 28.825519 3.07% 624,278 2004 25.670476 27.967641 8.95% 688,018 2003 20.305178 25.670476 20.90% 712,645 2002 26.550137 20.305178 -23.52% 723,651 Federated Bond Fund: Class F Shares - NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.879497 20.801322 4.64% 71,356 2010 18.170017 19.879497 9.41% 275,280 2009 14.563247 18.170017 24.77% 81,072 2008 16.458348 14.563247 -11.51% 90,719 2007 15.874110 16.458348 3.68% 100,249 2006 15.197498 15.874110 4.45% 114,791 2005 15.112552 15.197498 0.56% 134,181 2004 14.339221 15.112552 5.39% 130,569 2003 12.871381 14.339221 11.40% 126,027 2002 12.195901 12.871381 5.54% 134,479 36 Federated High Yield Trust: Service Shares - NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.196889 16.543484 2.14% 78,508 2010 14.098872 16.196889 14.88% 0 2009 9.184845 14.098872 53.50% 96,655 2008 12.946951 9.184845 -29.06% 85,570 2007 12.717425 12.946951 1.80% 79,111 2006 11.585665 12.717425 9.77% 128,016 2005 11.459485 11.585665 1.10% 117,766 2004 10.400769 11.459485 10.18% 149,650 2003 8.580012 10.400769 21.22% 121,542 2002 8.687742 8.580012 -1.24% 85,284 Fidelity Advisor Balanced Fund: Class T - NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.132244 17.113725 -0.11% 59,697 2010 15.359638 17.132244 11.54% 0 2009 12.259147 15.359638 25.29% 70,667 2008 18.259649 12.259147 -32.86% 68,727 2007 17.095850 18.259649 6.81% 76,411 2006 15.563508 17.095850 9.85% 73,978 2005 15.021462 15.563508 3.61% 73,624 2004 14.499103 15.021462 3.60% 85,032 2003 12.496654 14.499103 16.02% 83,222 2002 13.924940 12.496654 -10.26% 85,330 Fidelity Advisor Equity Income Fund: Class T - NQ Period Beginning Value Ending Value Percentage Change Units 2011 20.043620 19.825574 -1.09% 82,492 2010 17.950917 20.043620 11.66% 0 2009 14.635198 17.950917 22.66% 103,627 2008 25.030175 14.635198 -41.53% 127,058 2007 24.538931 25.030175 2.00% 152,823 2006 21.279508 24.538931 15.32% 185,764 2005 20.305263 21.279508 4.80% 200,849 2004 18.385959 20.305263 10.44% 207,283 2003 14.506340 18.385959 26.74% 182,727 2002 17.422645 14.506340 -16.74% 173,217 Fidelity Advisor Growth Opportunities Fund: Class T - NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.907808 13.966719 0.42% 127,085 2010 11.417505 13.907808 21.81% 0 2009 7.875789 11.417505 44.97% 152,316 2008 17.883749 7.875789 -55.96% 170,528 2007 14.748710 17.883749 21.26% 223,593 2006 14.245507 14.748710 3.53% 235,646 2005 13.309487 14.245507 7.01% 294,745 2004 12.607995 13.309487 5.56% 330,246 2003 9.882801 12.607995 27.58% 370,410 2002 12.909284 9.882801 -23.44% 375,670 37 Fidelity Advisor High Income Advantage Fund: Class T - NQ Period Beginning Value Ending Value Percentage Change Units 2011 24.319659 23.956129 -1.49% 22,674 2010 20.907088 24.319659 16.32% 0 2009 12.503411 20.907088 67.21% 29,631 2008 20.744811 12.503411 -39.73% 33,218 2007 20.561464 20.744811 0.89% 45,868 2006 18.028079 20.561464 14.05% 75,586 2005 17.462087 18.028079 3.24% 103,633 2004 15.410426 17.462087 13.31% 137,174 2003 10.878719 15.410426 41.66% 191,012 2002 11.483101 10.878719 -5.26% 174,086 Fidelity Asset Manager 50% - NQ Period Beginning Value Ending Value Percentage Change Units 2011 24.181900 23.714002 -1.93% 67,768 2010 21.583277 24.181900 12.04% 135,268 2009 16.700070 21.583277 29.24% 76,622 2008 23.435864 16.700070 -28.74% 84,558 2007 22.332743 23.435864 4.94% 96,919 2006 20.722377 22.332743 7.77% 114,368 2005 20.181802 20.722377 2.68% 155,361 2004 19.400449 20.181802 4.03% 193,635 2003 16.774479 19.400449 15.65% 231,667 2002 18.484216 16.774479 -9.25% 242,946 Fidelity Capital & Income Fund - NQ Period Beginning Value Ending Value Percentage Change Units 2011 106.589493 103.198398 -3.18% 4,043 2010 92.198442 106.589493 15.61% 0 2009 54.264341 92.198442 69.91% 4,474 2008 80.733607 54.264341 -32.79% 4,633 2007 78.796409 80.733607 2.46% 4,873 2006 70.620759 78.796409 11.58% 5,825 2005 68.113552 70.620759 3.68% 6,768 2004 61.305695 68.113552 11.10% 7,899 2003 44.643248 61.305695 37.32% 11,090 2002 45.417819 44.643248 -1.71% 12,054 Fidelity Equity-Income Fund - NQ Period Beginning Value Ending Value Percentage Change Units 2011 99.617103 93.722795 -5.92% 53,403 2010 87.664859 99.617103 13.63% 110,594 2009 68.567882 87.664859 27.85% 61,956 2008 119.045787 68.567882 -42.40% 70,057 2007 118.959170 119.045787 0.07% 78,213 2006 100.596791 118.959170 18.25% 93,962 2005 96.389416 100.596791 4.36% 104,703 2004 87.753466 96.389416 9.84% 112,880 2003 68.411071 87.753466 28.27% 119,162 2002 83.671321 68.411071 -18.24% 121,343 38 Fidelity Magellan® Fund - NQ Period Beginning Value Ending Value Percentage Change Units 2011 27.797155 24.266573 -12.70% 242,476 2010 25.054565 27.797155 10.95% 340,110 2009 17.986592 25.054565 39.30% 317,718 2008 36.015823 17.986592 -50.06% 340,577 2007 30.710930 36.015823 17.27% 409,548 2006 29.020029 30.710930 5.83% 510,738 2005 27.627451 29.020029 5.04% 636,228 2004 26.040039 27.627451 6.10% 737,378 2003 21.136094 26.040039 23.20% 837,429 2002 28.053548 21.136094 -24.66% 941,898 Fidelity Puritan Fund - NQ Period Beginning Value Ending Value Percentage Change Units 2011 34.254588 34.037337 -0.63% 144,530 2010 30.432253 34.254588 12.56% 0 2009 24.337414 30.432253 25.04% 174,283 2008 34.808803 24.337414 -30.08% 192,799 2007 33.218761 34.808803 4.79% 239,711 2006 29.321694 33.218761 13.29% 286,741 2005 28.381949 29.321694 3.31% 333,373 2004 26.314924 28.381949 7.85% 379,995 2003 21.817307 26.314924 20.61% 407,038 2002 24.004249 21.817307 -9.11% 455,032 Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Initial Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 31.482570 32.326998 2.68% 870 2010 28.023266 31.482570 12.34% 1,090 2009 19.722453 28.023266 42.09% 871 2008 26.637843 19.722453 -25.96% 872 2007 26.258980 26.637843 1.44% 873 2006 23.916395 26.258980 9.79% 873 2005 23.593274 23.916395 1.37% 874 2004 21.811575 23.593274 8.17% 875 2003 17.364297 21.811575 25.61% 2,909 2002 17.007355 17.364297 2.10% 2,911 Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class 2R - NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.335822 10.873789 -18.46% 88,087 2010 11.975415 13.335822 11.36% 0 2009 9.614219 11.975415 24.56% 102,352 2008 17.377893 9.614219 -44.68% 104,292 2007 15.041844 17.377893 15.53% 122,554 2006 12.935248 15.041844 16.29% 114,973 2005 11.036651 12.935248 17.20% 40,437 2004* 10.000000 11.036651 10.37% 4,863 Franklin Mutual Series Fund, Inc. - Mutual Shares Fund: Class A - NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.401163 16.868656 -3.06% 134,013 2010 15.824543 17.401163 9.96% 218,016 2009 12.541243 15.824543 26.18% 167,045 2008 20.529099 12.541243 -38.91% 192,643 2007 20.200778 20.529099 1.63% 235,262 2006 17.347392 20.200778 16.45% 259,879 2005 15.980051 17.347392 8.56% 274,228 2004 14.265169 15.980051 12.02% 263,872 2003 11.454096 14.265169 24.54% 242,606 2002 13.068429 11.454096 -12.35% 225,245 39 Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 3 - NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.587296 12.860432 -11.84% 116,510 2010 13.633200 14.587296 7.00% 0 2009 10.067797 13.633200 35.41% 146,340 2008 17.112903 10.067797 -41.17% 150,599 2007 15.019561 17.112903 13.94% 166,873 2006 12.528108 15.019561 19.89% 188,243 2005 11.524879 12.528108 8.70% 165,821 2004* 10.000000 11.524879 15.25% 128,669 Invesco Dynamics Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.340040 12.587769 -5.64% 214,556 2010 10.947208 13.340040 21.86% 307,060 2009 7.763338 10.947208 41.01% 240,997 2008 14.859286 7.763338 -47.75% 253,602 2007 13.401402 14.859286 10.88% 312,108 2006 11.651509 13.401402 15.02% 333,686 2005 10.695979 11.651509 8.93% 350,957 2004 9.680909 10.695979 10.49% 412,876 2003 7.093317 9.680909 36.48% 499,079 2002 10.740031 7.093317 -33.95% 473,937 Janus Fund: Class T - NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.290620 17.920746 -7.10% 166,810 2010 17.574011 19.290620 9.77% 0 2009 12.967919 17.574011 35.52% 216,561 2008 21.839754 12.967919 -40.62% 236,557 2007 19.205480 21.839754 13.72% 292,830 2006 17.594483 19.205480 9.16% 334,262 2005 17.143281 17.594483 2.63% 378,582 2004 16.591456 17.143281 3.33% 482,022 2003 12.763024 16.591456 30.00% 577,726 2002 17.851634 12.763024 -28.51% 637,137 Janus Twenty Fund: Class T - NQ Period Beginning Value Ending Value Percentage Change Units 2011 38.216172 34.632534 -9.38% 340,990 2010 36.195576 38.216172 5.58% 0 2009 25.597243 36.195576 41.40% 439,791 2008 44.694406 25.597243 -42.73% 474,798 2007 33.313122 44.694406 34.16% 552,948 2006 30.054447 33.313122 10.84% 638,145 2005 27.827846 30.054447 8.00% 732,111 2004 22.756872 27.827846 22.28% 825,021 2003 18.399796 22.756872 23.68% 911,549 2002 24.536301 18.399796 -25.01% 1,021,448 Janus Worldwide Fund: Class T - NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.885426 13.508116 -14.97% 130,323 2010 13.920206 15.885426 14.12% 201,045 2009 10.243736 13.920206 35.89% 180,217 2008 18.877687 10.243736 -45.74% 204,627 2007 17.511092 18.877687 7.80% 268,591 2006 15.047725 17.511092 16.37% 324,086 2005 14.403955 15.047725 4.47% 416,804 2004 13.828124 14.403955 4.16% 531,118 2003 11.277094 13.828124 22.62% 722,175 2002 15.443379 11.277094 -26.98% 829,941 40 Lazard U.S. Small-Mid Cap Equity Portfolio: Open Shares - NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.806510 20.238201 -11.26% 95,564 2010 18.731525 22.806510 21.75% 169,401 2009 12.247135 18.731525 52.95% 99,016 2008 19.012543 12.247135 -35.58% 103,477 2007 20.626027 19.012543 -7.82% 108,034 2006 17.895709 20.626027 15.26% 128,506 2005 17.445631 17.895709 2.58% 148,480 2004 15.383568 17.445631 13.40% 167,386 2003 11.248436 15.383568 36.76% 144,630 2002 13.868643 11.248436 -18.89% 138,231 MFS® Strategic Income Fund: Class A - NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.288195 16.772811 2.98% 79,260 2010 15.016726 16.288195 8.47% 146,955 2009 12.174056 15.016726 23.35% 69,165 2008 13.987361 12.174056 -12.96% 56,766 2007 13.682758 13.987361 2.23% 62,675 2006 12.976541 13.682758 5.44% 66,662 2005 12.878519 12.976541 0.76% 78,799 2004 12.045630 12.878519 6.91% 69,176 2003 10.725862 12.045630 12.30% 61,538 2002 10.119915 10.725862 7.26% 39,645 Nationwide Bond Fund: Class D - NQ Period Beginning Value Ending Value Percentage Change Units 2011 70.929496 74.640591 5.23% 70 2010 66.475212 70.929496 6.70% 70 2009 58.077823 66.475212 14.46% 70 2008 61.698018 58.077823 -5.87% 71 2007 58.919156 61.698018 4.72% 71 2006 57.178623 58.919156 3.04% 71 2005 56.173955 57.178623 1.79% 72 2004 54.292441 56.173955 3.47% 72 2003 51.704249 54.292441 5.01% 72 2002 47.942060 51.704249 7.85% 72 Nationwide Bond Fund: Class D - Q Period Beginning Value Ending Value Percentage Change Units 2011 71.234893 74.961972 5.23% 16,724 2010 66.761427 71.234893 6.70% 18,174 2009 58.327880 66.761427 14.46% 18,205 2008 61.963663 58.327880 -5.87% 18,611 2007 59.172838 61.963663 4.72% 19,920 2006 57.424811 59.172838 3.04% 24,458 2005 56.415812 57.424811 1.79% 28,025 2004 54.526197 56.415812 3.47% 32,581 2003 51.926861 54.526197 5.01% 36,726 2002 48.148472 51.926861 7.85% 39,588 Nationwide Fund: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.418220 -5.82% 78,149 41 Nationwide Fund: Class D - NQ Period Beginning Value Ending Value Percentage Change Units 2011 121.324448 120.217214 -0.91% 55 2010 108.998542 121.324448 11.31% 55 2009 87.776814 108.998542 24.18% 55 2008 152.049479 87.776814 -42.27% 55 2007 142.775094 152.049479 6.50% 55 2006 127.060545 142.775094 12.37% 55 2005 119.902142 127.060545 5.97% 55 2004 110.666875 119.902142 8.35% 56 2003 88.216785 110.666875 25.45% 56 2002 107.853019 88.216785 -18.21% 60 Nationwide Fund: Class D - Q Period Beginning Value Ending Value Percentage Change Units 2011 116.478791 115.415779 -0.91% 19,837 2010 104.645167 116.478791 11.31% 21,924 2009 84.271014 104.645167 24.18% 23,539 2008 145.976641 84.271014 -42.27% 24,470 2007 137.072660 145.976641 6.50% 29,165 2006 121.985746 137.072660 12.37% 35,190 2005 115.113262 121.985746 5.97% 42,114 2004 106.246840 115.113262 8.35% 48,114 2003 84.693403 106.246840 25.45% 50,848 2002 103.545349 84.693403 -18.21% 51,953 Nationwide Government Bond Fund: Class D - NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.178040 20.312487 5.92% 99,007 2010 18.515189 19.178040 3.58% 249,243 2009 18.133780 18.515189 2.10% 103,198 2008 17.014622 18.133780 6.58% 111,812 2007 16.004119 17.014622 6.31% 106,977 2006 15.613505 16.004119 2.50% 128,756 2005 15.392337 15.613505 1.44% 160,857 2004 15.079382 15.392337 2.08% 201,541 2003 14.993745 15.079382 0.57% 256,407 2002 13.690706 14.993745 9.52% 288,740 Nationwide Growth Fund: Class A - NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.214101 12.786939 -3.23% 22,728 2010 11.025351 13.214101 19.85% 93,365 2009 8.424717 11.025351 30.87% 22,868 2008 13.962273 8.424717 -39.66% 21,063 2007 11.860321 13.962273 17.72% 23,239 2006 11.335970 11.860321 4.63% 21,329 2005 10.823294 11.335970 4.74% 33,644 2004 10.172955 10.823294 6.39% 27,895 2003* 10.000000 10.172955 1.73% 20,015 Nationwide Growth Fund: Class D - NQ Period Beginning Value Ending Value Percentage Change Units 2011 83.974377 81.398278 -3.07% 113 2010 69.861368 83.974377 20.20% 113 2009 53.159100 69.861368 31.42% 114 2008 87.868286 53.159100 -39.50% 114 2007 74.442189 87.868286 18.04% 114 2006 70.942653 74.442189 4.93% 115 2005 67.454082 70.942653 5.17% 115 2004 63.214237 67.454082 6.71% 115 2003 48.146131 63.214237 31.30% 116 2002 68.419812 48.146131 -29.63% 116 42 Nationwide Growth Fund: Class D - Q Period Beginning Value Ending Value Percentage Change Units 2011 79.530639 77.090860 -3.07% 3,984 2010 66.164459 79.530639 20.20% 4,820 2009 50.346039 66.164459 31.42% 5,083 2008 83.218499 50.346039 -39.50% 6,081 2007 70.502878 83.218499 18.04% 7,556 2006 67.188539 70.502878 4.93% 11,312 2005 63.884588 67.188539 5.17% 15,446 2004 59.869104 63.884588 6.71% 18,003 2003 45.598362 59.869104 31.30% 21,965 2002 64.799205 45.598362 -29.63% 19,736 Nationwide Money Market Fund: Prime Shares - On and After 12/25/82 - NQ Period Beginning Value Ending Value Percentage Change Units 2011 30.875958 30.475923 -1.30% 217 2010 31.282581 30.875958 -1.30% 219 2009 31.687620 31.282581 -1.28% 221 2008 31.447901 31.687620 0.76% 223 2007 30.388893 31.447901 3.48% 818 2006 29.446377 30.388893 3.20% 820 2005 29.044569 29.446377 1.38% 823 2004 29.183509 29.044569 -0.48% 825 2003 29.386834 29.183509 -0.69% 828 2002 29.442625 29.386834 -0.19% 830 Nationwide Money Market Fund: Prime Shares - On and After 12/25/82 - Q Period Beginning Value Ending Value Percentage Change Units 2011 24.366370 24.050680 -1.30% 350,112 2010 24.687267 24.366370 -1.30% 362,623 2009 25.006911 24.687267 -1.28% 386,001 2008 24.817732 25.006911 0.76% 439,069 2007 23.981996 24.817732 3.48% 437,536 2006 23.238189 23.981996 3.20% 441,698 2005 22.921094 23.238189 1.38% 387,807 2004 23.030742 22.921094 -0.48% 412,802 2003 23.191202 23.030742 -0.69% 464,750 2002 23.235229 23.191202 -0.19% 622,931 Nationwide Money Market Fund: Prime Shares - Pre 12/25/82 - Q Period Beginning Value Ending Value Percentage Change Units 2011 30.682048 30.284526 -1.30% 808 2010 31.086120 30.682048 -1.30% 1,425 2009 31.488615 31.086120 -1.28% 2,228 2008 31.250402 31.488615 0.76% 2,384 2007 30.198044 31.250402 3.48% 2,887 2006 29.261448 30.198044 3.20% 3,618 2005 28.862163 29.261448 1.38% 4,426 2004 29.000231 28.862163 -0.48% 5,046 2003 29.202279 29.000231 -0.69% 7,279 2002 29.257720 29.202279 -0.19% 9,859 43 Nationwide S&P 500 Index Fund: Service Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 10.007110 10.022420 0.15% 94,459 2010 8.863308 10.007110 12.90% 0 2009 7.129157 8.863308 24.32% 102,329 2008 11.549381 7.129157 -38.27% 96,783 2007 11.171053 11.549381 3.39% 123,444 2006 9.828260 11.171053 13.66% 103,561 2005 9.552030 9.828260 2.89% 123,029 2004 8.774483 9.552030 8.86% 117,458 2003 6.956820 8.774483 26.13% 115,360 2002 9.115203 6.956820 -23.68% 89 Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.691970 12.034807 -5.18% 94,736 2010 11.217984 12.691970 13.14% 0 2009 8.934928 11.217984 25.55% 127,979 2008 14.333878 8.934928 -37.67% 105,895 2007 13.706996 14.333878 4.57% 88,935 2006 11.882640 13.706996 15.35% 71,502 2005 11.154028 11.882640 6.53% 23,675 2004* 10.000000 11.154028 11.54% 8,041 Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.992806 12.184176 1.60% 26,297 2010 11.474587 11.992806 4.52% 152,265 2009 10.657533 11.474587 7.67% 26,698 2008 11.489938 10.657533 -7.24% 11,637 2007 11.047610 11.489938 4.00% 9,730 2006 10.542864 11.047610 4.79% 4,407 2005 10.339434 10.542864 1.97% 2,999 2004* 10.000000 10.339434 3.39% 30 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.520363 12.352942 -1.34% 175,826 2010 11.437006 12.520363 9.47% 221,981 2009 9.726441 11.437006 17.59% 136,654 2008 12.830858 9.726441 -24.19% 118,611 2007 12.304405 12.830858 4.28% 117,113 2006 11.195043 12.304405 9.91% 91,582 2005 10.766688 11.195043 3.98% 81,006 2004* 10.000000 10.766688 7.67% 47,710 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.746997 12.314057 -3.40% 222,295 2010 11.445822 12.746997 11.37% 330,958 2009 9.322569 11.445822 22.78% 190,707 2008 13.767168 9.322569 -32.28% 176,763 2007 13.141252 13.767168 4.76% 154,475 2006 11.623695 13.141252 13.06% 172,773 2005 10.998532 11.623695 5.68% 83,390 2004* 10.000000 10.998532 9.99% 48,890 44 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.371750 12.463126 0.74% 64,339 2010 11.550912 12.371750 7.11% 0 2009 10.215525 11.550912 13.07% 42,401 2008 12.182922 10.215525 -16.15% 39,270 2007 11.660994 12.182922 4.48% 18,241 2006 10.896378 11.660994 7.02% 13,163 2005 10.565533 10.896378 3.13% 7,930 2004* 10.000000 10.565533 5.66% 1,048 Nationwide Variable Insurance Trust - NVIT Multi-Manager International Growth Fund: Class VI - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 9.161036 8.171995 -10.80% 10,409 2010 8.155696 9.161036 12.33% 0 2009 6.071023 8.155696 34.34% 1,551 2008* 10.000000 6.071023 -39.29% 58 Nationwide Variable Insurance Trust - Templeton NVIT International Value Fund: Class III - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.562540 11.723024 -13.56% 5,784 2010 12.921098 13.562540 4.96% 22,219 2009* 10.000000 12.921098 29.21% 2,858 Neuberger Berman Genesis Fund: Trust Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 28.985077 29.925495 3.24% 184,779 2010 24.194600 28.985077 19.80% 0 2009 19.417000 24.194600 24.61% 248,226 2008 29.298334 19.417000 -33.73% 292,463 2007 24.372349 29.298334 20.21% 340,984 2006 23.022028 24.372349 5.87% 406,765 2005 20.055163 23.022028 14.79% 503,739 2004 17.121334 20.055163 17.14% 489,521 2003 13.175921 17.121334 29.94% 391,151 2002 13.761547 13.175921 -4.26% 366,489 Neuberger Berman Guardian Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.770658 21.815443 -4.19% 64,271 2010 19.303970 22.770658 17.96% 0 2009 15.020634 19.303970 28.52% 78,552 2008 24.631927 15.020634 -39.02% 93,599 2007 23.192677 24.631927 6.21% 99,765 2006 20.706712 23.192677 12.01% 123,393 2005 19.346184 20.706712 7.03% 148,320 2004 16.888413 19.346184 14.55% 167,915 2003 12.661621 16.888413 33.38% 193,334 2002 17.277066 12.661621 -26.71% 241,595 Neuberger Berman Partners Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 34.693280 30.385090 -12.42% 90,001 2010 30.458601 34.693280 13.90% 269,627 2009 19.768724 30.458601 54.07% 115,319 2008 41.715684 19.768724 -52.61% 124,627 2007 38.391972 41.715684 8.66% 142,633 2006 34.362750 38.391972 11.73% 174,025 2005 29.506359 34.362750 16.46% 208,718 2004 25.076617 29.506359 17.66% 185,415 2003 18.698477 25.076617 34.11% 201,663 2002 25.200975 18.698477 -25.80% 209,534 45 Neuberger Berman Short Duration Bond Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.815507 14.728675 -0.59% 46,949 2010 14.165466 14.815507 4.59% 174,545 2009 12.661390 14.165466 11.88% 51,020 2008 15.277793 12.661390 -17.13% 59,144 2007 14.693581 15.277793 3.98% 69,314 2006 14.289778 14.693581 2.83% 66,777 2005 14.253528 14.289778 0.25% 72,068 2004 14.308826 14.232843 -0.53% 90,347 2003 14.139142 14.308826 1.20% 97,424 2002 13.629612 14.139142 3.74% 89,370 Neuberger Berman Socially Responsive Fund: Trust Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.412151 12.834377 -4.31% 19,311 2010 11.087395 13.412151 20.97% 0 2009 8.618537 11.087395 28.65% 15,734 2008 14.292033 8.618537 -39.70% 15,403 2007 13.494580 14.292033 5.91% 16,896 2006 11.970241 13.494580 12.73% 16,472 2005 11.286514 11.970241 6.06% 10,495 2004* 10.000000 11.286514 12.87% 2,209 Oppenheimer Global Fund: Class A - NQ Period Beginning Value Ending Value Percentage Change Units 2011 53.056989 47.815096 -9.88% 70,024 2010 46.469590 53.056989 14.18% 472,552 2009 33.822234 46.469590 37.39% 99,144 2008 58.109405 33.822234 -41.80% 112,726 2007 55.563680 58.109405 4.58% 137,806 2006 47.958787 55.563680 15.86% 179,886 2005 42.684257 47.958787 12.36% 235,061 2004 36.442041 42.684257 17.13% 295,122 2003 25.805611 36.442041 41.22% 361,814 2002 33.714330 25.805611 -23.46% 353,717 Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 4 - NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.572100 13.161506 -9.68% 208,411 2010 12.764029 14.572100 14.17% 299,278 2009 9.278310 12.764029 37.57% 217,183 2008 15.758973 9.278310 -41.12% 223,964 2007 15.055531 15.758973 4.67% 252,968 2006 12.992657 15.055531 15.88% 283,767 2005 11.541948 12.992657 12.57% 235,836 2004* 10.000000 11.541948 15.42% 150,174 Templeton Foreign Fund: Class A - NQ Period Beginning Value Ending Value Percentage Change Units 2011 25.867577 22.286569 -13.84% 37,534 2010 24.154422 25.867577 7.09% 0 2009 16.344198 24.154422 47.79% 58,953 2008 30.717251 16.344198 -46.79% 78,668 2007 26.546102 30.717251 15.71% 98,529 2006 22.425179 26.546102 18.38% 129,308 2005 20.536047 22.425179 9.20% 186,854 2004 17.611532 20.536047 16.61% 231,234 2003 13.671456 17.611532 28.82% 290,467 2002 15.162264 13.671456 -9.83% 289,598 46 The Dreyfus Third Century Fund, Inc.: Class Z - NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.863890 21.729676 -0.61% 21,232 2010 19.347463 21.863890 13.01% 0 2009 14.705790 19.347463 31.56% 26,615 2008 22.678149 14.705790 -35.15% 28,727 2007 21.364058 22.678149 6.15% 32,090 2006 19.856213 21.364058 7.59% 35,337 2005 19.443020 19.856213 2.13% 42,784 2004 18.596846 19.443020 4.55% 48,888 2003 14.968630 18.596846 24.24% 54,525 2002 21.473521 14.968630 -30.29% 59,417 Virtus Balanced Fund: Class A - NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.294929 22.331372 0.16% 32,704 2010 20.200179 22.294929 10.37% 55,447 2009 16.588127 20.200179 21.77% 33,587 2008 22.663423 16.588127 -26.81% 32,818 2007 21.689141 22.663423 4.49% 40,077 2006 19.491747 21.689141 11.27% 43,232 2005 19.460657 19.491747 0.16% 57,925 2004 18.398365 19.460657 5.77% 58,000 2003 15.717371 18.398365 17.06% 53,906 2002 18.006514 15.717371 -12.71% 48,209 Wells Fargo Advantage Funds - Wells Fargo Advantage Common Stock Fund: Investor Class - NQ Period Beginning Value Ending Value Percentage Change Units 2011 24.368741 23.456660 -3.74% 69,450 2010 19.768091 24.368741 23.27% 0 2009 14.176017 19.768091 39.45% 86,055 2008 22.071262 14.176017 -35.77% 98,905 2007 20.341056 22.071262 8.51% 119,251 2006 17.871679 20.341056 13.82% 131,761 2005 16.165231 17.871679 10.56% 149,433 2004 14.894822 16.165231 8.53% 167,705 2003 10.880293 14.894822 36.90% 172,532 2002 13.653826 10.880293 -20.31% 178,942 Wells Fargo Advantage Funds - Wells Fargo Advantage Equity Value Fund: Administrative Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 10.385413 3.85% 63,766 Wells Fargo Advantage Funds - Wells Fargo Advantage Large Cap Growth Fund: Investor Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 26.728194 27.146099 1.56% 54,404 2010 23.192832 26.728194 15.24% 0 2009 17.218890 23.192832 34.69% 63,733 2008 28.518338 17.218890 -39.62% 61,544 2007 24.462177 28.518338 16.58% 67,346 2006 23.859871 24.462177 2.52% 78,113 2005 22.409845 23.859871 6.47% 86,404 2004 20.898525 22.409845 7.23% 89,846 2003 16.694016 20.898525 25.19% 104,342 2002 24.126803 16.694016 -30.81% 109,741 47 Appendix C: Contract Types and Tax Information Types of Contracts The contracts described in this prospectus are classified according to the tax treatment to which they are subject under the Code (the "Code").Following is a general description of the various contract types.Eligibility requirements, tax benefits (if any), limitations, and other features of the contracts will differ depending on contract type. Charitable Remainder Trusts Charitable Remainder Trusts are trusts that meet the requirements of Section 664 of the Code.Non-Qualified Contracts that are issued to Charitable Remainder Trusts will differ from other Non-Qualified Contracts in three respects: Waiver of sales charges.In addition to any sales load waivers included in the contract, Charitable Remainder Trusts may also withdraw the difference between: (a) the contract value on the day before the withdrawal; and (b) the total amount of purchase payments made to the contract (less an adjustment for amounts surrendered). Contract ownership at annuitization.On the annuitization date, if the contract owner is a Charitable Remainder Trust, the Charitable Remainder Trust will continue to be the contract owner and the annuitant will NOT become the contract owner. Recipient of death benefit proceeds.With respect to the death benefit proceeds, if the contract owner is a Charitable Remainder Trust, the death benefit is payable to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust’s right to the death benefit will be void. While these provisions are intended to facilitate a Charitable Remainder Trust's ownership of this contract, the rules governing Charitable Remainder Trusts are numerous and complex.A Charitable Remainder Trust that is considering purchasing this contract should seek the advice of a qualified tax and/or financial advisor prior to purchasing the contract.An annuity that has a Charitable Remainder Trust endorsement is not a charitable remainder trust; the endorsement is merely to facilitate ownership of the contract by a Charitable Remainder Trust. Investment Only (Qualified Plans) Contracts that are owned by Qualified Plans are not intended to confer tax benefits on the beneficiaries of the plan; they are used as investment vehicles for the plan.The income tax consequences to the beneficiary of a Qualified Plan are controlled by the operation of the plan, not by operation of the assets in which the plan invests. Beneficiaries of Qualified Plans should contact their employer and/or trustee of the plan to obtain and review the plan, trust, summary plan description, and other documents for the tax and other consequences of being a participant in a Qualified Plan. Individual Retirement Annuities (IRAs) IRAs are contracts that satisfy the provisions of Section 408(b) of the Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from Qualified Plans, Tax Sheltered Annuities and other IRAs can be received); · certain minimum distribution requirements must be satisfied after the owner attains the age of 70½; · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, additional distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. Depending on the circumstance of the owner, all or a portion of the contributions made to the account may be deducted for federal income tax purposes. IRAs may receive rollover contributions from other Individual Retirement Accounts, other Individual Retirement Annuities, Tax Sheltered Annuities, certain 457 governmental plans and qualified retirement plans (including 401(k) plans). When the owner of an IRA attains the age of 70½, the Code requires that certain minimum distributions be made.In addition, upon the death of the owner of an IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period.Due to recent changes in Treasury Regulations, the amount used to compute the mandatory distributions may exceed the contract value. Failure to make the mandatory distributions can result in an additional penalty tax of 50% of the excess of the amount required to be distributed over the amount that was actually distributed. For further details regarding IRAs, please refer to the disclosure statement provided when the IRA was established and the annuity contract’s IRA endorsement. As used herein, the term "individual retirement plans" shall refer to both individual retirement annuities and individual retirement accounts that are described in Section 408 of the Code. Non-Qualified Contracts A Non-Qualified Contract is a contract that does not qualify for certain tax benefits under the Code, and which is not an IRA, a Roth IRA, a SEP IRA, a Simple IRA, or a Tax Sheltered Annuity. 48 Upon the death of the owner of a Non-Qualified Contract, mandatory distribution requirements are imposed to ensure distribution of the entire balance in the contract within a required period. Non-Qualified contracts that are owned by natural persons allow the deferral of taxation on the income earned in the contract until it is distributed or deemed to be distributed.Non-Qualified contracts that are owned by nonnatural persons, such as trusts, corporations and partnerships are generally subject to current income tax on the income earned inside the contract, unless the nonnatural person owns the contract as an "agent" of a natural person. Roth IRAs Roth IRA contracts are contracts that satisfy the provisions of Section 408A of the Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from other Roth IRAs and other individual retirement plans can be received); · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, certain distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. A Roth IRA can receive a rollover from an individual retirement plan or another eligible retirement plan; however, the amount rolled over from the individual retirement plan or another eligible retirement plan to the Roth IRA is required to be included in the owner's federal gross income at the time of the rollover, and will be subject to federal income tax. There are income limitations on eligibility to participate in a Roth IRA and additional income limitations for eligibility to roll over amounts from an individual retirement plan or other eligible retirement plan to a Roth IRA. For further details regarding Roth IRAs, please refer to the disclosure statement provided when the Roth IRA was established and the annuity contract’s IRA endorsement. Simplified Employee Pension IRAs (SEP IRA) A SEP IRA is a written plan established by an employer for the benefit of employees which permits the employer to make contributions to an IRA established for the benefit of each employee. An employee may make deductible contributions to a SEP IRA subject to the same restrictions and limitations as an IRA.In addition, the employer may make contributions to the SEP IRA, subject to dollar and percentage limitations imposed by both the Code and the written plan. A SEP IRA plan must satisfy: · minimum participation rules; · top-heavy contribution rules; · nondiscriminatory allocation rules; and · requirements regarding a written allocation formula. In addition, the plan cannot restrict withdrawals of non-elective contributions, and must restrict withdrawals of elective contributions before March 15th of the following year. When the owner of a SEP IRA attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a SEP IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Simple IRAs A Simple IRA is an individual retirement annuity that is funded exclusively by a qualified salary reduction arrangement and satisfies: · vesting requirements; · participation requirements; and · administrative requirements. The funds contributed to a Simple IRA cannot be commingled with funds in other individual retirement plans or SEP IRAs. A Simple IRA cannot receive rollover distributions except from another Simple IRA. When the owner of Simple IRA attains the age of 70½, the Code requires that certain minimum distributions be made. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a Simple IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Tax Sheltered Annuities Certain tax-exempt organizations (described in section 501(c)(3) of the Code) and public school systems may establish a plan under which annuity contracts can be purchased for their employees.These annuity contracts are often referred to as Tax Sheltered Annuities. Purchase payments made to Tax Sheltered Annuities are excludable from the income of the employee, up to statutory maximum amounts.These amounts should be set forth in the plan adopted by the employer. Tax Sheltered Annuities may receive rollover contributions from Individual Retirement Accounts, Individual Retirement Annuities, other Tax Sheltered Annuities, certain 457 governmental plans, and qualified retirement plans (including 401(k) plans). 49 The owner's interest in the contract is nonforfeitable (except for failure to pay premiums) and cannot be transferred. When the owner of a Tax Sheltered Annuity attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value.In addition, upon the death of the owner of a Tax Sheltered Annuity, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Final 403(b) Regulations issued by the Internal Revenue Service impose certain restrictions on non-taxable transfers or exchanges of one 403(b) Tax Sheltered Annuity contract for another.Nationwide will no longer issue or accept applications for new and/or in-service transfers to new or existing Nationwide individual 403(b) Tax Sheltered Annuity contracts used for salary reduction plans not subject to ERISA.Nationwide will continue to accept applications and in-service transfers for individual 403(b) Tax Sheltered Annuity contracts used for 403(b) plans that are subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Commencing in 2009, Tax Sheltered Annuities must be issued pursuant to a written plan, and the plan must satisfy various administrative requirements.You should check with your employer to ensure that these requirements will be satisfied in a timely manner. Federal Tax Considerations Federal Income Taxes The tax consequences of purchasing a contract described in this prospectus will depend on: · the type of contract purchased; · the purposes for which the contract is purchased; and · the personal circumstances of individual investors having interests in the contracts. Existing tax rules are subject to change, and may affect individuals differently depending on their situation.Nationwide does not guarantee the tax status of any contracts or any transactions involving the contracts. Representatives of the Internal Revenue Service have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the Internal Revenue Service issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds available in a variable insurance product does not exceed 20, the number of underlying mutual funds alone would not cause the contract to not qualify for the desired tax treatment.The Internal Revenue Service has also indicated that exceeding 20 investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the contract, when determining whether the contract qualifies for the desired tax treatment.The revenue ruling did not indicate the actual number of underlying mutual funds that would cause the contract to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting the number of underlying mutual funds, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in investment objectives of underlying mutual funds such that the contract would no longer qualify for tax deferred treatment under Section 72 of the Code, Nationwide will take whatever steps are available to remain in compliance. If the contract is purchased as an investment of certain retirement plans (such as qualified retirement plans, Individual Retirement Accounts, and custodial accounts as described in Sections 401 and 408(a), of the Code), tax advantages enjoyed by the contract owner and/or annuitant may relate to participation in the plan rather than ownership of the annuity contract.Such plans are permitted to purchase investments other than annuities and retain tax-deferred status. The following is a brief summary of some of the federal income tax considerations related to the types of contracts sold in connection with this prospectus.In addition to the federal income tax, distributions from annuity contracts may be subject to state and local income taxes.The tax rules across all states and localities are not uniform and therefore will not be discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Nothing in this prospectus should be considered to be tax advice.Purchasers and prospective purchasers of the contract should consult a financial consultant, tax advisor or legal counsel to discuss the taxation and use of the contracts. IRAs, SEP IRAs and Simple IRAs Distributions from IRAs, SEP IRAs and Simple IRAs are generally taxed as ordinary income when received.If any of the amounts contributed to the Individual Retirement Annuity were nondeductible for federal income tax purposes, then a portion of each distribution is excludable from income. If distributions of income from an IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to the regular income tax, and an additional penalty tax of 10% is generally applicable.(For Simple IRAs, the 10% penalty is increased to 25% if the distribution is made during the 2-year period beginning on the date that the individual first participated in the Simple IRA.)The 10% penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · used for qualified higher education expenses; or 50 · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Roth IRAs Distributions of earnings from Roth IRAs are taxable or nontaxable depending upon whether they are "qualified distributions" or "non-qualified distributions."A "qualified distribution" is one that satisfies the 5-year rule and meets one of the following requirements: · it is made on or after the date on which the contract owner attains age 59½; · it is made to a beneficiary (or the contract owner’s estate) on or after the death of the contract owner; · it is attributable to the contract owner’s disability; or · it is used for expenses attributable to the purchase of a home for a qualified first-time buyer. The 5-year rule generally is satisfied if the distribution is not made within the 5-year period beginning with the first taxable year in which a contribution is made to any Roth IRA established for the owner. A qualified distribution is not included in gross income for federal income tax purposes. A non-qualified distribution is not includable in gross income to the extent that the distribution, when added to all previous distributions, does not exceed the total amount of contributions made to the Roth IRA.Any non-qualified distribution in excess of total contributions is includable in the contract owner’s gross income as ordinary income in the year that it is distributed to the contract owner. Special rules apply for Roth IRAs that have proceeds received from an individual retirement plan prior to January 1, 1999 if the owner elected the special 4-year income averaging provisions that were in effect for 1998. If non-qualified distributions of income from a Roth IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Tax Sheltered Annuities Distributions from Tax Sheltered Annuities are generally taxed when received.A portion of each distribution after the annuitization date is excludable from income based on a formula established pursuant to the Code.The formula excludes from income the amount invested in the contract divided by the number of anticipated payments until the full investment in the contract is recovered.Thereafter, all distributions are fully taxable. If a distribution of income is made from a Tax Sheltered Annuity prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; or · made to the owner after separation from service with his or her employer after age 55. A loan from a Tax Sheltered Annuity generally is not considered to be a distribution, and is therefore generally not taxable.However, if the loan is not repaid in accordance with the repayment schedule, the entire balance of the loan would be treated as being in default, and the defaulted amount would be treated as being distributed to the participant as a taxable distribution. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Natural Persons as Contract Owners Generally, the income earned inside a non-qualified annuity contract that is owned by a natural person is not taxable until it is distributed from the contract. Distributions before the annuitization date are taxable to the contract owner to the extent that the cash value of the contract exceeds the contract owner’s investment in the contract at the time of the distribution.In general, the investment in the contract is equal to the purchase payments made with after-tax dollars reduced by any nontaxable distribution .Distributions, for this purpose, include full and partial surrenders, any portion of the contract that is assigned or pledged, amounts borrowed from the contract, or any portion of the contract that is transferred by gift.For these purposes, a transfer by gift may occur upon annuitization if the contract owner and the annuitant are not the same individual. 51 With respect to annuity distributions on or after the annuitization date, a portion of each annuity payment is excludable from taxable income.The amount excludable from each annuity payment is determined by multiplying the annuity payment by a fraction which is equal to the contract owner’s investment in the contract, divided by the expected return on the contract.Once the entire investment in the contract is recovered, all distributions are fully includable in income.The maximum amount excludable from income is the investment in the contract.If the annuitant dies before the entire investment in the contract has been excluded from income, and as a result of the annuitant's death no more payments are due under the contract, then the unrecovered investment in the contract may be deducted on his or her final tax return. Commencing after December 31, 2010, the Code provides that if only a portion of a nonqualified annuity contract is annuitized for either (a) a period of 10 years or greater, or (b) for the life or lives of one or more persons, then the portion of the contract that has been annuitized would be treated as if it were a separate annuity contract.This means that an annuitization date can be established for a portion of the annuity contract (rather than requiring the entire contract to be annuitized at once) and the above description of the taxation of annuity distributions after the annuitization date would apply to the portion of the contract that has been annuitized.The investment in the contract is required to be allocated pro rata between the portion of the contract that is annuitized and the portion that is not.All other benefits under the contract (e.g., death benefit) would also be reduced pro rata.For example, if 1/3 of the cash value of the contract were to be annuitized, the death benefit would also be reduced by 1/3. In determining the taxable amount of a distribution that is made prior to the annuitization date , all annuity contracts issued after October 21, 1988 by the same company to the same contract owner during the same calendar year will be treated as one annuity contract. A special rule applies to distributions from contracts that have investments that were made prior to August 14, 1982.For those contracts, distributions that are made prior to the annuitization date are treated first as the non-taxable recovery of the investment in the contract as of that date.A distribution in excess of the amount of the investment in the contract as of August 14, 1982, will be treated as taxable income. The Code imposes a penalty tax if a distribution is made before the contract owner reaches age 59½.The amount of the penalty is 10% of the portion of any distribution that is includable in gross income.The penalty tax does not apply if the distribution is: · the result of a contract owner’s death; · the result of a contract owner’s disability (as defined in the Code); · one of a series of substantially equal periodic payments made over the life (or life expectancy) of the contract owner or the joint lives (or joint life expectancies) of the contract owner and the beneficiary selected by the contract owner to receive payment under the annuity payment option selected by the contract owner; or · is allocable to an investment in the contract before August 14, 1982. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Non-Natural Persons as Contract Owners The previous discussion related to the taxation of non-qualified contracts owned by individuals.Different rules (the so-called "non-natural persons" rules) apply if the contract owner is not a natural person. Generally, contracts owned by corporations, partnerships, trusts, and similar entities are not treated as annuity contracts for most purposes of the Code.Therefore, income earned under a non-qualified contract that is owned by a non-natural person is taxed as ordinary income during the taxable year in which it is earned.Taxation is not deferred, even if the income is not distributed out of the contract.The income is taxable as ordinary income, not capital gain. The non-natural persons rules do not apply to all entity-owned contracts.For purposes of the non-natural persons rule, a contract that is owned by a non-natural person as an agent of an individual is treated as owned by the individual.This would cause the contract to be treated as an annuity under the Code, allowing tax deferral.However, this exception does not apply when the non-natural person is an employer that holds the contract under a non-qualified deferred compensation arrangement for one or more employees. The non-natural persons rules also do not apply to contracts that are: · acquired by the estate of a decedent by reason of the death of the decedent; · issued in connection with certain qualified retirement plans and individual retirement plans; · purchased by an employer upon the termination of certain qualified retirement plans; or · immediate annuities within the meaning of Section 72(u) of the Code. If the annuitant dies before the contract is completely distributed, the balance may be included in the annuitant’s gross estate for tax purposes, depending on the obligations that the non-natural owner may have owed to the annuitant. Exchanges As a general rule, federal income tax law treats exchanges of property in the same manner as a sale of the property.However, pursuant to Section 1035 of the Code, an annuity contract may be exchanged tax-free for another annuity, provided that the obligee (the person to whom the annuity obligation is owed) is the same for both contracts.If the exchange includes the receipt of property in addition to another annuity contract, such as cash, special rules may cause a portion of the transaction to be taxable. 52 Tax Treatment of a Partial 1035 Exchange With Subsequent Withdrawal In June 2011 the Internal Revenue Service issued Rev. Proc. 2011-38, which addresses the income tax consequences of the direct transfer of a portion of the cash value of an annuity contract in exchange for the issuance of a second annuity contract.Rev. Proc. 2011-38 modified and superseded prior guidance that was contained in Rev. Proc. 2008-24.A direct transfer that satisfies the revenue procedure will be treated as a tax-free exchange under Section 1035 of the Code if, for a period of at least 180 days from the date of the direct transfer, there are no distributions or surrenders from either annuity contract involved in the exchange.In addition, the 180-day period will be deemed to have been satisfied with respect to amounts received as an annuity for a period of 10 years or more, or as an annuity for the life of one or more persons.The taxation of distributions (other than distributions described in the immediately preceding sentence) received within the 180-day period will be determined using general tax principles to determine the substance of those payments.For example, they could be treated as taxable "boot" in an otherwise tax-free exchange, or as a distribution from the new contract. Rev. Proc. 2011-38 also removed numerous exceptions to the 180-day waiting period that Rev. Proc. 2008-11 provided for in its 12-month waiting period.Please discuss any tax consequences concerning any contemplated or completed transactions with a professional tax advisor.See also, Non-Qualified Contracts - Natural Persons as Contract Owners , above. Additional Medicare Tax. The 2010 Health Care Act added Section 1411 to the Code, which imposes an additional tax of 3.8% on certain unearned income of individuals, trusts, and estates, for tax years commencing after December 31, 2012.The additional tax will apply to the lesser of: (a) the taxpayer’s net investment income; and (b) the excess of the taxpayer’s modified adjusted gross income over a threshold amount (the threshold amount is $250,000 in the case of a joint return or surviving spouse; $125,000 in the case of a married individual filing a separate return; and $200,000 in any other case)."Net investment income" is equal to the sum of: (i) gross income from interest, dividends, annuities, royalties, and rents (other than income derived from any trade or business to which the tax does not apply); (ii) other gross income derived from any business to which the tax applies; and (iii) net gain (to the extent taken into account in computing taxable income) attributable to the disposition of property other than property held in a trade or business to which the tax does not apply; less (iv) deductions properly allocable to such income.Although no official guidance has been provided, it appears that any amounts that are treatable as taxable distributions when they are paid from an annuity contract would be included in the computation of net investment income. Same-Sex Marriages, Domestic Partnership and Other Similar Relationships Pursuant to Section 3 of the federal Defense of Marriage Act ("DOMA"), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Code Sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax advisor. To the extent that an annuity contract or certificate accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any annuity holder’s spouse. Withholding Pre-death distributions from the contracts are subject to federal income tax.Nationwide is required to withhold the tax from the distributions unless the contract owner requests otherwise.If the distribution is from a Tax Sheltered Annuity, it will be subject to mandatory 20% withholding that cannot be waived, unless: · the distribution is made directly to another Tax Sheltered Annuity, qualified pension or profit-sharing plan described in Section 401(a), an eligible deferred compensation plan described in Section 457(b) which is maintained by an eligible employer described in section 457(e)(1)(A) or individual retirement plans; or · the distribution satisfies the minimum distribution requirements imposed by the Code. In addition, under some circumstances, the Code will not permit contract owners to waive withholding.Such circumstances include: · if the payee does not provide Nationwide with a taxpayer identification number; or · if Nationwide receives notice from the Internal Revenue Service that the taxpayer identification number furnished by the payee is incorrect. If a contract owner is prohibited from waiving withholding, as described above, the distribution will be subject to mandatory back-up withholding.The mandatory back-up withholding rate is established by Section 3406 of the Code and is applied against the amount of income that is distributed. Non-Resident Aliens Generally, a pre-death distribution from a contract to a non-resident alien is subject to federal income tax at a rate of 30% of the amount of income that is distributed. Nationwide is required to withhold this amount and send it to the Internal Revenue Service.Some distributions to non-resident aliens may be subject to a lower (or no) tax if a treaty applies.In order to obtain the benefits of such a treaty, the non-resident alien must: provide Nationwide with a properly completed withholding certificate claiming the treaty benefit of a lower tax rate or exemption from tax; and 53 provide Nationwide with an individual taxpayer identification number. If the non-resident alien does not meet the above conditions, Nationwide will withhold 30% of income from the distribution. Another exemption from the 30% withholding rate is for the non-resident alien to provide Nationwide with sufficient evidence that: 1) the distribution is connected to the non-resident alien’s conduct of business in the United States; 2) the distribution is includable in the non-resident alien’s gross income for United States federal income tax purposes; and 3) provide Nationwide with a properly completed withholding certificate claiming the exemption. Note that for the preceding exemption, the distributions would be subject to the same withholding rules that are applicable to payments to United States persons, including back-up withholding, which is currently at a rate of 28%, if a correct taxpayer identification number is not provided. This prospectus does not address any tax matters that may arise by reason of application of the laws of a non-resident alien’s country of citizenship and/or country of residence. Purchasers and prospective purchasers should consult a financial consultant, tax advisor or legal counsel to discuss the applicability of laws of those jurisdictions to the purchase or ownership of a contract. Federal Estate, Gift and Generation Skipping Transfer Taxes The following transfers may be considered a gift for federal gift tax purposes: · a transfer of the contract from one contract owner to another; or · a distribution to someone other than a contract owner. Upon the contract owner’s death, the value of the contract may be subject to estate taxes, even if all or a portion of the value is also subject to federal income taxes. Section 2612 of the Code may require Nationwide to determine whether a death benefit or other distribution is a "direct skip" and the amount of the resulting generation skipping transfer tax, if any.A direct skip is when property is transferred to, or a death benefit or other distribution is made to: a) an individual who is 2 or more generations younger than the contract owner; or b) certain trusts, as described in Section 2613 of theCode (generally, trusts that have no beneficiaries who are not 2 or more generations younger than the contract owner). If the contract owner is not an individual, then for this purpose only, "contract owner" refers to any person: · who would be required to include the contract, death benefit, distribution, or other payment in his or her federal gross estate at his or her death; or · who is required to report the transfer of the contract, death benefit, distribution, or other payment for federal gift tax purposes. If a transfer is a direct skip, Nationwide may be required to deduct the amount of the transfer tax from the death benefit, distribution or other payment, and remit it directly to the Internal Revenue Service. Charge for Tax Nationwide is not required to maintain a capital gain reserve liability on non-qualified contracts.If tax laws change requiring a reserve, Nationwide may implement and adjust a tax charge. Diversification Code Section 817(h) contains rules on diversification requirements for variable annuity contracts.A variable annuity contract that does not meet these diversification requirements will not be treated as an annuity, unless: · the failure to diversify was accidental; · the failure is corrected; and · a “toll charge” is paid to the Internal Revenue Service. The amount of the “toll charge” will be the amount of tax that would have been paid by the contract owner if the income, for the period the contract was not diversified, had been received by the contract owner. If the violation is not corrected, the contract owner will be considered the owner of the underlying securities and will be taxed on the earnings of his or her contract.Nationwide believes that the investments underlying this contract meet these diversification requirements. Required Distributions The Code requires that certain distributions be made from the contracts issued in conjunction with this prospectus.Following is an overview of the required distribution rules applicable to each type of contract.Please consult a qualified tax or financial advisor for more specific required distribution information. Required Distributions – General Information In general, a beneficiary is an individual or other entity that the contract owner designates to receive death proceeds upon the contract owner’s death.The distribution rules in the Code make a distinction between "beneficiary" and "designated beneficiary" when determining the life expectancy that may be used for payments that are made from IRAs, SEP IRAs, Simple IRAs, Roth IRAs and Tax Sheltered Annuities after the death of the annuitant, or that are made from non-qualified contracts after the death of the contract owner.A designated beneficiary is a natural person who is designated by the contract owner as the beneficiary under the contract.Non-natural beneficiaries (e.g. charities or certain trusts) are not designated beneficiaries for the purpose of required distributions and the life expectancy of such a beneficiary is zero . 54 Life expectancies and joint life expectancies will be determined in accordance with the relevant guidance provided by the Internal Revenue Service and the Treasury Department, including but not limited to Treasury Regulation 1.72-9 and Treasury Regulation 1.401(a)(9)-9. Required distributions paid upon the death of the contract owner are paid to the beneficiary or beneficiaries stipulated by the contract owner.How quickly the distributions must be made may be determined with respect to the life expectancies of the beneficiaries.For non-qualified contracts, the beneficiaries used in the determination of the distribution period are those in effect on the date of the contract owner’s death.For contracts other than non-qualified contracts, the beneficiaries used in the determination of the distribution period do not have to be determined until September 30 of the year following the contract owner’s death.If there is more than one beneficiary, the life expectancy of the beneficiary with the shortest life expectancy is used to determine the distribution period.Any beneficiary that is not a designated beneficiary has a life expectancy of zero . Required Distributions for Non-Qualified Contracts Code Section 72(s) requires Nationwide to make certain distributions when a contract owner dies.The following distributions will be made in accordance with the following requirements: If any contract owner dies on or after the annuitization date and before the entire interest in the contract has been distributed, then the remaining interest must be distributed at least as rapidly as the distribution method in effect on the contract owner's death. If any contract owner dies before the annuitization date, then the entire interest in the contract (consisting of either the death benefit or the Contract Value reduced by charges set forth elsewhere in the contract) will be distributed within 5 years of the contract owner’s death, provided however: (a) any interest payable to or for the benefit of a designated beneficiary may be distributed over the life of the designated beneficiary or over a period not longer than the life expectancy of the designated beneficiary.Payments must begin within one year of the contract owner's death unless otherwise permitted by federal income tax regulations; and (b) if the designated beneficiary is the surviving spouse of the deceased contract owner, the spouse can choose to become the contract owner instead of receiving a death benefit.Any distributions required under these distribution rules will be made upon that spouse’s death. In the event that the contract owner is not a natural person (e.g., a trust or corporation), for purposes of these distribution provisions: (a) the death of the annuitant will be treated as the death of a contract owner; (b) any change of annuitant will be treated as the death of a contract owner; and (c) in either case, the appropriate distribution will be made upon the death or change, as the case may be. These distribution provisions do not apply to any contract exempt from Section 72(s) of the Code by reason of Section 72(s)(5) or any other law or rule. Required Distributions for Tax Sheltered Annuities, IRAs, SEP IRAs, Simple IRAs and Roth IRAs Distributions from a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA must begin no later than April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.Distributions may be paid in a lump sum or in substantially equal payments over: (a) the life of the contract owner or the joint lives of the contract owner and the contract owner’s designated beneficiary; or (b) a period not longer than the period determined under the table in Treasury Regulation 1.401(a)(9)-9, which is the deemed joint life expectancy of the contract owner and a person 10 years younger than the contract owner.If the designated beneficiary is the spouse of the contract owner, the period may not exceed the longer of the period determined under such table or the joint life expectancy of the contract owner and the contract owner’s spouse, determined in accordance with Treasury Regulation 1.72-9, or such additional guidance as may be provided pursuant to Treasury Regulation 1.401(a)(9)-9. For Tax Sheltered Annuities, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another Tax Sheltered Annuity of the contract owner. For IRAs, SEP IRAs and Simple IRAs, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another IRA, SEP IRA or Simple IRA of the contract owner. If the contract owner’s entire interest in a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA will be distributed in equal or substantially equal payments over a period described in (a) or (b) above, the payments must begin on or before the required beginning date.The required beginning date is April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.The rules for Roth IRAs do not require distributions to begin during the contract owner’s lifetime, therefore, the required beginning date is not applicable to Roth IRAs. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distribution requirement may exceed the contract value. If the contract owner dies before the required beginning date (in the case of a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA) or before the entire contract value is distributed (in the case of a Roth IRA), any remaining interest in the contract must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving 55 spouse’s birthday for each distribution calendar year after the calendar year of the contract owner’s death.For calendar years after the death of the contract owner’s surviving spouse, the applicable distribution period is the spouse's remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by 1 for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the contract owner’s surviving spouse, the applicable distribution period is the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the contract owner’s death, reduced by 1 for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the entire balance of the contract must be distributed by December 31 of the 5th year following the contract owner’s death. If the contract owner dies on or after the required beginning date, the interest in the Tax Sheltered Annuity, IRA, SEP IRA, or Simple IRA must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the contract owner’s death.For calendar years after the death of the contract owner’s surviving spouse, the applicable distribution period is the greater of (a) the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by 1 for each year thereafter; or (b) the spouse’s remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by 1 for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the contract owner’s surviving spouse, the applicable distribution period is the greater of (a) the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by 1 for each year thereafter; or (b) the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the contract owner’s death, reduced by 1for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the applicable distribution period is the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by 1 for each year thereafter. If distribution requirements are not met, a penalty tax of 50% is levied on the difference between the amount that should have been distributed for that year and the amount that actually was distributed for that year. For IRAs, SEP IRAs and Simple IRAs, all or a portion of each distribution will be included in the recipient’s gross income and taxed at ordinary income tax rates.The portion of a distribution that is taxable is based on the ratio between the amount by which non-deductible purchase payments exceed prior non-taxable distributions and total account balances at the time of the distribution.The owner of an IRA, SEP IRA or Simple IRA must annually report the amount of non-deductible purchase payments, the amount of any distribution, the amount by which non-deductible purchase payments for all years exceed non-taxable distributions for all years, and the total balance of all IRAs, SEP IRAs or Simple IRAs. Distributions from Roth IRAs may be either taxable or nontaxable, depending upon whether they are "qualified distributions" or "non-qualified distributions." Tax Changes The foregoing tax information is based on Nationwide’s understanding of federal tax laws.It is NOT intended as tax advice.All information is subject to change without notice.You should consult with your personal tax and/or financial advisor for more information. In 2001, the Economic Growth and Tax Relief Reconciliation Act (EGTRRA) was enacted.EGTRRA made numerous changes to the Code, including the following: · generally lowering federal income tax rates; · increasing the amounts that may be contributed to various retirement plans, such as individual retirement plans, Tax Sheltered Annuities and Qualified Plans; · increasing the portability of various retirement plans by permitting individual retirement plans, Tax Sheltered Annuities, Qualified Plans and certain governmental 457 plans to "roll" money from one plan to another; · eliminating and/or reducing the highest federal estate tax rates; · increasing the estate tax credit; and · for persons dying after 2009, repealing the estate tax. In 2006, the Pension Protection Act of 2006 made permanent the EGTRRA provisions noted above that increase the amounts that may be contributed to various retirement plans and that increase the portability of various retirement plans.However, all of the other changes resulting from EGTRRA were scheduled to "sunset," or become ineffective, after December 31, 2010 unless they are extended by additional legislation.The sunset date for many of these provisions was extended to December 31, 2012 by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010.However, if these changes are not further extended (or modified) by new legislation, the Code will be restored to its pre-EGTRRA form after December 31, 2012.This creates uncertainty as to future tax requirements and implications.Please consult a qualified tax or financial advisor for further information relating to theseand other tax issues. 56 State Taxation The tax rules across the various states and localities are not uniform and therefore are not discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Purchasers and prospective purchasers should consult a financial consultant, tax advisor or legal counsel to discuss the taxation and use of the contracts. 57 STATEMENT OF ADDITIONAL INFORMATION May 1, 2012 Individual Deferred Variable Annuity Contracts issued by Nationwide Life Insurance Company through its Nationwide Variable Account This Statement of Additional Information is not a prospectus.It contains information in addition to and more detailed than set forth in the prospectus and should be read in conjunction with the prospectus dated May 1, 2012 .The prospectus may be obtained from Nationwide Life Insurance Company by writing P.O. Box 182021, Columbus, Ohio 43218-2021 or calling 1-800-848-6631, TDD 1-800-238-3035.Capitalized terms in this Statement of Additional Information correspond to terms defined in the prospectus. Table of Contents of the Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 2 Financial Statements 3 General Information and History Nationwide Variable Account is a separate investment account of Nationwide Life Insurance Company ("Nationwide").Nationwide is a stock life insurance company organized under the laws of the State of Ohio in March 1929 with its Home Office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide provides life insurance, annuities and retirement products.Nationwide is admitted to do business in all states, the District of Columbia and Puerto Rico.Nationwide is a member of the Nationwide group of companies and all of its common stock is owned by Nationwide Financial Services, Inc. ("NFS"), a holding company.Nationwide Corporation owns all of NFS's common stock and is a holding company, as well.All of Nationwide Corporation's common stock is held by Nationwide Mutual Insurance Company (95.2%) and Nationwide Mutual Fire Insurance Company (4.8%), the ultimate controlling persons of the Nationwide group of companies.The Nationwide group of companies is one of America’s largest insurance and financial services family of companies, with combined assets of over $ 154.7 billion as of December 31, 2011 . Services Nationwide, which has responsibility for administration of the contracts and the variable account, maintains records of the name, address, taxpayer identification number, and other pertinent information for each contract owner and the number and type of contract issued to each contract owner and records with respect to the contract value. The custodian of the assets of the variable account is Nationwide.Nationwide will maintain a record of all purchases and redemptions of shares of the underlying mutual funds.Nationwide, or its affiliates may have entered into agreements with the underlying mutual funds and/or their affiliates.The agreements relate to services furnished by Nationwide or an affiliate of Nationwide.Some of the services provided include distribution of underlying fund prospectuses, semi-annual and annual fund reports, proxy materials and fund communications, as well as maintaining the websites and voice response systems necessary for contract owners to execute trades in the funds.Nationwide also acts as a limited agent for the fund for purposes of accepting the trades. See "Underlying Mutual Fund Payments" located in the prospectus. Distribution, Promotional, and Sales Expenses In addition to or partially in lieu of commission, Nationwide may pay the selling firms a marketing allowance, which is based on the firm’s ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities, such as training and education, that may contribute to the promotion and marketing of Nationwide's products.Nationwide makes certain assumptions about the amount of marketing allowance it will pay and takes these assumptions into consideration when it determines the charges that will be assessed under the contracts.For the contracts described in the prospectus, Nationwide assumed 0.75% (of the daily net assets of the variable account) for marketing allowance when determining the charges for the contracts.The actual amount of the marketing allowance may be higher or lower than this assumption.If the actual amount of marketing allowance paid is more than what was assumed, Nationwide will fund the difference.Nationwide generally does not profit from any excess marketing allowance if the amount assumed was higher than what is actually paid.Any excess would be spent on additional marketing for the contracts.For more information about marketing allowance or how a particular selling firm uses marketing allowances, please consult with your registered representative. 1 Independent Registered Public Accounting Firm The financial statements of Nationwide Variable Account and the consolidated financial statements and schedules of Nationwide Life Insurance Company and subsidiaries for the periods indicated have been included herein in reliance upon the reports of KPMG LLP, independent registered public accounting firm, appearing elsewhere herein, and upon the authority of said firm as experts in accounting and auditing.KPMG LLP is located at 191 West Nationwide Blvd., Columbus, Ohio 43215. Purchase of Securities Being Offered The contracts will be sold by licensed insurance agents in the states where the contracts may be lawfully sold. Agents will be registered representatives of broker-dealers registered under the Securities Exchange Act of 1934 who are members of the Financial Industry Regulatory Authority ("FINRA"). Underwriters The contracts, which are offered continuously, are distributed by Nationwide Investment Services Corporation ("NISC"), One Nationwide Plaza, Columbus, Ohio 43215, a wholly owned subsidiary of Nationwide.For contracts issued in Michigan, all references to NISC will mean Nationwide Investment Svcs. Corporation.During the fiscal years ended December 31, 2011 , 2010 , and 2009 no underwriting commissions were paid by Nationwide to NISC. Advertising Money Market Yields Nationwide may advertise the "yield" and "effective yield" for the money market sub-account.Yield and effective yield are annualized, which means that it is assumed that the underlying mutual fund generates the same level of net income throughout a year. Yield is a measure of the net dividend and interest income earned over a specific seven-day period (which period will be stated in the advertisement) expressed as a percentage of the offering price of the underlying mutual fund’s units.The effective yield is calculated similarly, but reflects assumed compounding, calculated under rules prescribed by the SEC.Thus, effective yield will be slightly higher than yield, due to the compounding. Historical Performance of the Sub-Accounts Nationwide will advertise historical performance of the sub-accounts in accordance with SEC prescribed calculations.Performance information is annualized.However, if a sub-account has been available in the variable account for less than one year, the performance information for that sub-account is not annualized. Performance information is based on historical earnings and is not intended to predict or project future results. Standardized performance will reflect the maximum variable account charges possible under the contract, the Contract Maintenance Charge, and the standard CDSC schedule.Non-standardized performance, which will be accompanied by standardized performance, will reflect other expense structures contemplated under the contract.The expense assumptions will be stated in the advertisement. Additional Materials Nationwide may provide information on various topics to contract owners and prospective contract owners in advertising, sales literature or other materials. Performance Comparisons Each sub-account may, from time to time, include in advertisements the ranking of its performance figures compared with performance figures of other annuity contracts’ sub-accounts with the same investment objectives which are created by Lipper Analytical Services, Morningstar, Inc. or other recognized ranking services. Annuity Payments See "Frequency and Amount of Annuity Payments" located in the prospectus. 2 Report of Independent Registered Public Accounting Firm The Board of Directors of Nationwide Life Insurance Company and Subsidiaries and Contract Owners of Nationwide Variable Account: We have audited the accompanying statement of assets, liabilities and contract owners’ equity of Nationwide Variable Account (comprised of the sub-accounts listed in note 1(b), (collectively, “the Accounts”)) as of December31, 2011, and the related statements of operations for the period then ended, the statements of changes in contract owners’ equity for each of the periods in the two-year period then ended, and the financial highlights for each of the periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2011, by correspondence with the transfer agents of the underlying mutual funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Accounts as of December31, 2011, the results of their operations for the period then ended, the changes in contract owners’ equity for each of the periods in the two-year period then ended, and the financial highlights for each of the periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Columbus, Ohio March13, 2012 NATIONWIDE VARIABLE ACCOUNT STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December 31, 2011 Assets: Investments at fair value: Equity and Income Fund - Class A (VKEIA) 11,175 shares (cost $99,991) $ Van Kampen Growth and Income Fund - Class A (VKGIA) 72,920 shares (cost $1,399,750) Van Kampen Mid Cap Growth Fund - Class A (VKGA) 30,302 shares (cost $665,227) Aberdeen Small Cap Fund - Class A (PRSCA) 95,038 shares (cost $1,299,335) Global Fixed Income Fund - Institutional Service Class (ADGFIS) 75,889 shares (cost $771,649) US Equity I Fund - Institutional Service Class (ADUES) 157,885 shares (cost $1,359,952) American Century International Growth Fund - Class A (TCIGA) 9,769 shares (cost $87,603) American Century International Growth Fund - Investor Class (TCIGR) 61,774 shares (cost $555,448) Growth Fund - Investor Class (TCG) 224,777 shares (cost $4,568,979) Income& Growth Fund - Class A (ACIGA) 58,616 shares (cost $1,683,678) Income& Growth Fund - Investor Class (IGF) 104,421 shares (cost $2,967,096) Short-Term Government Fund - Investor Class (BSTG) 217,347 shares (cost $2,105,821) Ultra(R) Fund - Investor Class (TCUL) 262,095 shares (cost $6,782,450) High-Yield Opportunities Fund - Institutional Class (DWHYOI) 172,591 shares (cost $705,749) Appreciation Fund, Inc. (DAF) 68,790 shares (cost $2,658,568) Balanced Opportunity Fund - Class Z (DPBOZ) 47,549 shares (cost $789,807) Dreyfus S&P 500 Index Fund (DSPI) 266,329 shares (cost $9,356,082) Intermediate Term Income Fund - Class A (DPITIA) 112,962 shares (cost $1,393,248) Opportunistic Small Cap Fund (DROSC) 347 shares (cost $7,540) Third Century Fund, Inc. - Class Z (DTC) 53,413 shares (cost $433,017) Bond Fund - Class F Shares (FBDF) 188,268 shares (cost $1,619,430) Equity Income Fund, Inc. - Class F Shares (FEQIF) 6,295 shares (cost $103,932) High Yield Trust (FHYT) 405,887 shares (cost $2,353,480) Intermediate Corporate Bond Fund - Institutional Service Shares (FIIF) 66,008 shares (cost $654,654) Advisor Balanced Fund - Class A (FABA) 13,629 shares (cost $214,594) Advisor Balanced Fund - Class T (FAB) 68,064 shares (cost $1,051,062) Advisor Equity Growth Fund - Class A (FAEGA) 12,472 shares (cost $653,543) (Continued) NATIONWIDE VARIABLE ACCOUNT STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December 31, 2011 Advisor Equity Income Fund - Class A (FAEIA) 84,323 shares (cost $2,155,518) Advisor Equity Income Fund - Class T (FAEI) 71,637 shares (cost $1,920,418) Advisor Growth Opportunities Fund - Class A (FAGOA) 10,039 shares (cost $269,294) Advisor Growth Opportunities Fund - Class T (FAGO) 50,684 shares (cost $1,756,133) Advisor High Income Advantage Fund - Class T (FAHY) 64,380 shares (cost $599,736) Advisor Overseas Fund - Class A (FAOA) 413 shares (cost $8,068) Asset Manager 50% (FAM) 106,994 shares (cost $1,646,584) Balance Sheet Investment Fund - Class A (FRBSI) 52,556 shares (cost $2,582,812) Foreign Fund - Class A (TFF) 182,423 shares (cost $1,043,014) Mutual Series Funds - Mutual Shares Fund - Class A (TMSF) 220,169 shares (cost $5,164,527) Small-Mid Cap Growth Fund - Class A (FSCG) 29,658 shares (cost $977,965) Real Estate Fund - Class A (AREA) 51,416 shares (cost $1,158,775) AIM Small Cap Growth Fund - Investor Class (ASCGI) 20,544 shares (cost $527,160) Janus Balanced Fund - Class S (JBS) 49,275 shares (cost $1,179,495) Janus Fund - Class T (JF) 122,403 shares (cost $2,819,353) Janus Overseas Fund - Class S (JOS) 10,349 shares (cost $480,289) Janus Twenty Fund - Class T (JTF) 247,985 shares (cost $11,837,921) Janus Worldwide Fund - Class T (JWF) 45,060 shares (cost $1,726,336) Janus Worldwide Fund - Class S (JWS) 4,732 shares (cost $159,712) U.S. Small-Mid Cap Equity Portfolio - Open Shares (LSC) 174,562 shares (cost $2,064,070) MFS Strategic Income Fund - Class A (MSI) 203,275 shares (cost $1,267,098) Bond Fund - Class D (NBF) 144,393 shares (cost $1,374,404) Bond Index Fund - Class A (NBIXA) 33,990 shares (cost $390,944) Fund - Class A (NFA) 85,351 shares (cost $1,232,672) Fund - Class D (NF) 189,183 shares (cost $2,614,703) Government Bond Fund - Class D (NGBF) 336,246 shares (cost $3,621,642) Growth Fund - Class D (NGF) 41,664 shares (cost $255,363) International Index Fund - Class A (NIIXA) 985 shares (cost $7,710) Investor Destinations Aggressive Fund - Service Class (IDAS) 169,787 shares (cost $1,405,175) (Continued) NATIONWIDE VARIABLE ACCOUNT STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December 31, 2011 Investor Destinations Conservative Fund - Service Class (IDCS) 106,082 shares (cost $1,053,869) Investor Destinations Moderate Fund - Service Class (IDMS) 526,103 shares (cost $5,124,393) Investor Destinations Moderately Aggressive Fund - Service Class (IDMAS) 415,429 shares (cost $3,858,020) Investor Destinations Moderately Conservative Fund - Service Class (IDMCS) 136,690 shares (cost $1,285,243) Mid Cap Market Index Fund - Class A (NMCIXA) 66,340 shares (cost $850,676) Money Market Fund - Prime Shares (MMF) 8,451,519 shares (cost $8,451,519) Money Market Fund - Service Class (MMFR) 4,151,664 shares (cost $4,151,664) Nationwide Growth Fund - Class A (NGFA) 49,094 shares (cost $392,524) NVIT Investor Destinations Aggressive Fund - Class II (GVIDA) 130,300 shares (cost $1,050,764) NVIT Investor Destinations Conservative Fund - Class II (GVIDC) 31,412 shares (cost $321,966) NVIT Investor Destinations Moderate Fund - Class II (GVIDM) 226,610 shares (cost $2,177,011) NVIT Investor Destinations Moderately Aggressive Fund - Class II (GVDMA) 274,559 shares (cost $2,754,398) NVIT Investor Destinations Moderately Conservative Fund - Class II (GVDMC) 77,177 shares (cost $741,610) NVIT Multi-Manager International Growth Fund - Class VI (NVMIG6) 12,051 shares (cost $115,717) S&P 500 Index Fund - Service Class (NIXR) 220,135 shares (cost $2,097,424) Small Cap Index Fund - Class A (NSCIXA) 50,891 shares (cost $485,239) Templeton NVIT International Value Fund - Class III (NVTIV3) 6,590 shares (cost $83,628) Genesis Fund - Trust Class (NBGST) 188,076 shares (cost $8,557,575) Guardian Fund - Investor Class (NBGF) 98,118 shares (cost $1,494,827) Guardian Fund - Trust Class (NBGT) 14,154 shares (cost $182,999) Partners Fund - Investor Class (PF) 112,354 shares (cost $3,040,668) Partners Fund - Trust Class (NBPT) 11,253 shares (cost $251,003) Short Duration Bond Fund - Investor Class (NLMB) 87,976 shares (cost $712,987) Socially Responsive Fund - Trust Class (NBSRT) 65,789 shares (cost $1,029,840) Champion Income Fund - Class A (OCHI) 234,330 shares (cost $465,214) Oppenheimer Capital Appreciation Fund - Class A (OCAF) 26,093 shares (cost $1,064,580) Oppenheimer Global Fund - Class A (OGF) 76,233 shares (cost $4,343,065) Oppenheimer Strategic Income Fund - Class A (OSI) 299,265 shares (cost $1,261,112) PIMCO Total Return Fund - Class A (PMTRA) 294,267 shares (cost $3,280,652) (Continued) NATIONWIDE VARIABLE ACCOUNT STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December 31, 2011 VP International Fund - Class IV (ACVI4) 193,941 shares (cost $1,710,746) Capital& Income Fund (FCI) 48,118 shares (cost $371,296) Equity-Income Fund (FEI) 121,185 shares (cost $6,114,888) High Income Portfolio - Initial Class (FHIP) 5,217 shares (cost $29,491) Magellan Fund (FMG) 93,427 shares (cost $8,433,611) Puritan Fund (FPR) 278,090 shares (cost $5,119,698) VIP Fund - Overseas Portfolio - Service Class 2 R (FO2R) 106,164 shares (cost $1,649,462) Templeton Foreign Securities Fund - Class 3 (TIF3) 181,283 shares (cost $2,413,982) Global Securities Fund/VA - Class 4 (OVGS4) 175,327 shares (cost $5,057,101) Voyager Fund - Class A (PVF) 11,221 shares (cost $239,684) Dynamics Fund - Investor Class (IDF) 177,055 shares (cost $3,539,598) Putnam International Equity Fund - Class A (PUIGA) 218 shares (cost $4,916) Virtus Balanced Fund - Class A (PBF) 54,584 shares (cost $733,808) Advisors Small Cap Fund - Class A (WRASCA) 55,674 shares (cost $767,887) Advantage Funds(R) - Common Stock Fund - Investor Class (SCS) 121,627 shares (cost $2,222,943) Advantage Funds(R) - Enterprise Fund - Investor Class (SE) 5,902 shares (cost $176,213) Advantage Funds(R) - Growth Fund - Investor Class (SGR) 27,761 shares (cost $776,046) Advantage Funds(R) - Large Cap Core - Investor Class (WFLCCI) 11,675 shares (cost $86,774) Advantage Funds(R) - Large Cap Growth Fund - Investor Class (STR) 48,935 shares (cost $1,247,899) Equity Value Fund - Administrative Class (WFEVAD) 54,595 shares (cost $638,243) Total Investments $ Accounts Receivable $ Contract Owners’ Equity: Accumulation units Contracts in payout (annuitization) period (note 1f) Total Contract Owners’ Equity (note 5) $ See accompanying notes to financial statements. NATIONWIDE VARIABLE ACCOUNT STATEMENT OF OPERATIONS Year Ended December31, 2011 Total VKEIA VKGIA VKGA PRSCA ADGFIS ADUES TCIGA Investment Activity: Reinvested dividends $ - Mortality and expense risk charges (note 2) Net investment income (loss) Realized gain (loss) on investments ) Change in unrealized gain (loss) on investments ) Net gain (loss) on investments ) Reinvested capital gains - Net increase (decrease) in contract owners’ equity resulting from operations $ ) TCIGR TCG ACIGA IGF BSTG TCUL DWHYOI DAF Investment Activity: Reinvested dividends $ - Mortality and expense risk charges (note 2) Net investment income (loss) Realized gain (loss) on investments ) ) ) Change in unrealized gain (loss) on investments ) Net gain (loss) on investments ) ) ) Reinvested capital gains - Net increase (decrease) in contract owners’ equity resulting from operations $ ) ) (Continued) NATIONWIDE VARIABLE ACCOUNT STATEMENT OF OPERATIONS Year Ended December31, 2011 DPBOZ DSPI DEL DPITIA DROSC DTC FBDF FEQIF Investment Activity: Reinvested dividends $ 2 - Mortality and expense risk charges (note 2) (4 ) Net investment income (loss) ) (4
